      Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 1 of 61



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE ALONSO and MARCELO JUAREZ FLORES
 on behalf of themselves and all other similarly
 situated,                                                        18cv4745 (PAE) (DF)
                                Plaintiffs,
                                                                  REPORT AND
                         -against-                                RECOMMENDATION

 NEW DAY TOP TRADING, INC.,

                                Defendant.

TO THE HONORABLE PAUL A. ENGELMAYER, U.S.D.J.:

        On May 30, 2018, plaintiffs Jose Alonso (“Alonso”) and Marcelo Juarez Flores

(“Flores”) commenced this action pursuant to the Fair Labor Standards Act (the “FLSA”),

29 U.S.C. §§ 201, et seq., and the New York Labor Law (the “NYLL”), §§ 190, et. seq., and 650,

et seq., to recover unpaid overtime wages, unpaid spread-of-hours pay, liquidated damages,

statutory damages, prejudgment interest, and attorneys’ fees and costs from defendant New Day

Top Trading, Inc. (“Defendant”). After the filing of the Complaint, five other individuals who

purported to have been similarly situated to the Named Plaintiffs with respect to Defendants’

allegedly unlawful wage-and-hour practices – Andres Maldonado (“Maldonado”), Jose Felix

Perez (“Perez”), Rafael Soriano (“Soriano”), Gustavo Martinez Tapia (“Tapia”), and William

Velos (“Velos”) – filed notices pursuant to 29 U.S.C. § 216(b), indicating that they consented to

join the action to assert their own FLSA claims. For purposes of this Report and

Recommendation, this Court will refer to Alonso and Flores as the “Named Plaintiffs,” and the

five individuals who later consented to join the action as the “Opt-In Plaintiffs” (all, collectively,

“Plaintiffs”).
      Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 2 of 61



       This matter is currently before this Court for a damages inquest and to report and

recommend as to the damages that should be awarded to Plaintiffs upon Defendants’ default.

(See Dkt. 47.) For the reasons discussed below, this Court concludes that the Named Plaintiffs

are entitled to recover damages under both the FLSA and the NYLL, and that, upon Defendant’s

default, damages should be awarded to these plaintiffs under the NYLL, which affords them

greater relief. Overall, I recommend that Alonso be awarded damages and prejudgment interest

in the amount of $183,026.99, plus additional prejudgment interest calculated to the date of entry

of final judgment, and that Flores be awarded damages and prejudgment interest in the

$140,093.32, also with additional prejudgment interest to the date of final judgment.

       On the other hand, this Court concludes that, because the Opt-In Plaintiffs failed to serve

Defendant with their consent-to-join notices (evidencing the scope of the claims they wished to

assert in this case) until after the Court had issued a default judgment, the default judgment

should be vacated to the extent it grants judgment in favor of these additional plaintiffs. Should

the Court disagree with this conclusion, and determine that Defendant, by other means, had

received constitutionally adequate notice of the Opt-In Plaintiffs’ claims against it, then I would

still recommend that the damages awarded to the Opt-In Plaintiffs be less than what they seek in

their inquest submissions. Specifically, as the language of their consent notices was explicitly

limited to the assertion of FLSA claims, I would recommend that damages be awarded to these

plaintiffs only under the FLSA, and not the NYLL. Should the Court decide that damages

should be awarded to the Opt-In Plaintiffs, I would recommend that Perez be awarded

$172,224.72, that Maldonado be awarded $87,000.00, that Soriano be awarded $93,453.30, that

Tapia be awarded $229,153.84, and that Velos be awarded $83,250.00 – all under the FLSA, and

without prejudgment interest.



                                                 2
      Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 3 of 61



        Finally, although I recommend that Plaintiffs be awarded attorneys’ fees and costs in this

case, I recommend that the amounts awarded be sharply reduced from the amounts sought. If the

Court agrees that the default judgment should be vacated as to the Opt-In Plaintiffs, then I

recommend that the Named Plaintiffs be awarded attorneys’ fees in the amount of $78,576.75

and costs in the amount of $2,227.77. If, in contrast, the Court were to confirm the default

judgment in favor of the Opt-In Plaintiffs and award them damages, then I would recommend

that Plaintiffs be awarded the somewhat higher amounts of $104,769.00 in attorneys’ fees and

$2,970.36 in costs, reflecting the additional work performed in connection with the Opt-In

Plaintiffs’ claims.

                                        BACKGROUND

        A.      Factual Background

        Given Defendant’s default, the well-pleaded allegations contained in the Complaint, as

summarized below, are deemed to be true, except for those allegations relating to damages. (See

Discussion infra, at Section (I)(A)(1)-(2); Complaint, dated May 30, 2018 (“Compl.”) (Dkt. 1).)

The facts set out below are taken from the Complaint, and also, where indicated, from the more

detailed recitations contained in Declarations submitted by Plaintiffs. (See Declaration of Molly

Brooks in Support of Proposed Findings of Fact and Conclusions of Law, dated Mar. 29, 2019)

(“Brooks Decl.”) (Dkt. 53), Ex. A (Declaration of Jose Alonso, dated Mar. 28, 2019 (“Alonso

Decl.”) (Dkt. 53-1)); Ex. B (Declaration of Marcelo Flores, dated Mar. 27, 2019 (“Flores Decl.”)

(Dkt. 53-2)); Ex. C. (Declaration of Jose Felix Perez, dated Mar. 27, 2019) (Dkt. 53-3)); Ex. D

(Declaration of Andres Maldonado, dated Mar. 27, 2019 (“Maldonado Decl.”) (Dkt. 53-4));

Ex. E (Declaration of Rafael Soriano, dated Mar. 27, 2019 (“Soriano Decl.”) (Dkt. 53-5)); Ex. F




                                                 3
         Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 4 of 61



(Declaration of Gustavo Martinez Tapia, dated Mar. 27, 2019 (“Tapia Decl.”) (Dkt. 53-6));

Ex. G (Declaration of William Velos, dated Mar. 29, 2019 (“Velos Decl.”) (Dkt. 53-7)).)

                 1.      The Named Plaintiffs’ Hours and Pay

                         a.     Alonso

          According to the Complaint, Alonso was employed by Defendant as a forklift driver in

Brooklyn and Woodside (Queens) warehouses, from approximately January 2014 to July 2016.

(Compl. ¶ 6; see also Alonso Decl. ¶ 3.) 1 According to the Complaint, he worked six days per

week, “starting at 6:00 a.m. and ending between 4:00 p.m. and 5:00 p.m. each day.” (Compl.

¶ 8.) In his Declaration, he explains that he worked 10-hour shifts Monday through Saturday and

an additional hour at least three days each week, estimating from this that he generally worked

63 hours per week (slightly less than the 65-hours per week alleged in the Complaint). (See

Alonso Decl. ¶ 10; Compl. ¶ 9.) For his work, Alonso states that he was paid a “lump sum cash

payment of $600.00 each week, regardless of the number of hours [he] worked.” (Alonso Decl.

¶ 13.)

          Alonso alleges that, “[p]ursuant to Defendant’s policy, pattern, and/or practice,” he was

not paid overtime wages for the hours he worked in excess of 40 hours per week. (Compl. ¶¶ 7,

9, 54; Alonso Decl. ¶ 11.) He also claims that he did not receive “spread-of-hours” pay, in that

he was not compensated at an additional hour of minimum wage for the hours he worked in

excess of 10 hours per day. (See Compl. ¶ 55; Alonso Decl. ¶ 12.) He further asserts that he was


          1
         This Court notes that there are no allegations in the Complaint of any conduct by
Defendant that occurred within the Southern District of New York, but the Named Plaintiffs
allege that Defendant’s principal place of business is within this District (see Compl. ¶ 20), such
that venue here is proper (see id. ¶ 32). In any event, improper venue is an affirmative defense
that is waived upon a defendant’s default. See Fed. R. Civ. P. 12(h); see also Gerety v. Sunrise
Exp., Inc., No. 95cv2090 (HB), 1996 WL 19047, at *2 (S.D.N.Y. Jan. 18, 1996) (Defendant
“waived his defense of improper venue by defaulting”).

                                                   4
       Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 5 of 61



never provided with any wage statements or wage notices. (Compl. ¶ 59; Alonso Decl. ¶¶ 16,

17.)

                       b.      Flores

        The Complaint alleges that Flores was employed by Defendant as a driver’s assistant at

warehouses in Queens, New York, from approximately June 2014 to July 2015. (Compl. ¶ 6; see

also Flores Decl. ¶ 3.) According to the Complaint, he “generally worked the following

scheduled hours: six days each week, starting at 7:00 a.m. and ending between 8:00 p.m. and

11:00 p.m. each day.” (Compl. ¶ 15.) In his Declaration, however, Flores states that he usually

started working at 6:00 a.m. each day, and – for apparent examples of his daily hours, which he

claimed varied “depending on whether deliveries ran late” – he asserts that he typically worked

until 8:00 or 9:00 p.m. on Mondays, until 8:00 or 8:30 p.m. on Tuesdays, and until 11:00 p.m. on

Fridays. (Flores Decl. ¶ 10.) Overall, Flores now estimates that he “regularly worked

approximately 87 hours and 45 minutes to 96 hours and 45 minutes per week” (id. ¶ 11), an

estimate that is notably in excess of what he pleaded in the Complaint, which alleges that he

“generally worked approximately 75 to 85 hours per week” (Compl. ¶ 16). As a driver’s

assistant, Flores asserts that he was paid “a lump sum cash payment of $640.00 each week

regardless of the number of hours [he] worked.” (Flores Decl. ¶ 13.)

        Like Alonso, Flores alleges that, pursuant to an unlawful policy, pattern or practice of

Defendant, he was not paid overtime wages for the hours he worked in excess of 40 hours per

week. (Compl. ¶¶ 14, 16, 54; Flores Decl. ¶ 11.) He also similarly asserts that he was not

compensated at an additional hour of minimum wage for the hours he worked in excess of

10 hours per day (see Compl. ¶ 55; Flores Decl. ¶ 12), and that he was not provided with wage

statements or wage notices (Compl. ¶ 59; Flores Decl. ¶¶ 16-17).



                                                 5
      Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 6 of 61



                2.      The Opt-In Plaintiffs’ Hours and Pay

        Although the Complaint includes general allegations to the effect that other employees

were similarly situated to the Named Plaintiffs with respect to Defendant’s pay policies and

practices, it was not amended to include any specific factual allegations regarding the Opt-In

Plaintiffs, and thus the facts relating to these additional plaintiffs are taken entirely from the

Declarations they have submitted in connection with this damages inquest. As summarized

below, all of the Opt-In Plaintiffs assert, in their submitted Declarations, that they (like the

Named Plaintiffs) worked for Defendant as a forklift driver and/or a driver’s assistant, that they

worked more than 40 hours per week, that they were paid a fixed weekly salary in cash, and that

they were denied overtime compensation.

                        a.      Perez

        Perez states in his Declaration that he was employed by Defendant as a driver’s assistant

from approximately August 2012 through March 2016 and from approximately December 2016

through January 7, 2017, and that he was employed as a forklift driver from approximately April

2016 to December 2016. (See Perez Decl. ¶ 3.) He asserts that he worked six days a week

during his employment with Defendant, as follows: (1) from August 2012 through March 2016,

he worked from 4:00 a.m. to 4:00 or 5:00 p.m. on Mondays and Saturdays, and from 6:00 a.m. to

4:00 p.m. Tuesday through Friday, for a total of approximately 65 hours per week; (2) from

April 2016 through November 2016, he worked from 4:00 a.m. to 4:00 p.m., Monday through

Saturday, for a total of approximately 72 hours per week; and (3) from December 2016 through

January 7, 2017, he worked from 6:00 a.m. to 4:00 p.m. or 5:00 p.m., Monday through Saturday,

for a total of approximately 63 hours per week. (Id. ¶¶ 12-17.) Perez states that he was paid a

lump sum cash payment of $550 per week during his time as a driver’s assistant, and a cash



                                                   6
         Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 7 of 61



payment of $650 per week during his time as a forklift driver. (Id. ¶¶ 19-20.) He claims that,

throughout his employment with Defendant, he was not compensated at one and one-half times

his regular rate of pay for the hours he worked in excess of 40 hours per week. (Id. ¶¶ 13, 15,

17.) 2

                        b.     Maldonado

          According to his Declaration, Maldonado was employed by Defendant as a forklift driver

from approximately August 2012 through August 2014. (See Maldonado Decl. ¶ 3.) He asserts

that he generally worked 60 hours per week, from 5:00 a.m. to 3:00 p.m., Monday through

Saturday. (Id. ¶¶ 11-12.) He further asserts that, for his work, he was paid the fixed weekly sum

of $560, in cash (id. ¶ 12), and was not paid overtime wages for his hours in excess of 40 per

week (see id. ¶ 11).

                        c.     Soriano

          Soriano states that, from approximately August 2012 through September 2014, he was

employed by Defendant as a driver’s assistant. (See Soriano Decl. ¶ 3.) He describes his work

hours as having generally been from 66 to 72 hours per week, with shifts beginning at 6:00 a.m.

and ending between 5:00 and 6:00 p.m., Monday through Saturday. (Id. ¶¶ 10-11.) According

to his Declaration, Soriano was paid the fixed sum of $400 per week, in cash (id. ¶ 13) and did

not receive any overtime compensation for his hours in excess of 40 per week (see id. ¶ 11).




          2
          Perez also asserts that he was not paid spread-of-hours pay (see Perez Decl. ¶ 13-18),
and did not receive wage statements or wage notices (see id. ¶¶ 22-25). Yet, as these facts only
relate to Perez’s NYLL claims, and as this Court has determined that the Opt-In Plaintiffs may
not recover on their state-law claims upon Defendants’ default, this Court will not address these
alleged facts herein. For the same reason, this Court will omit references herein to similar facts
alleged by the other Opt-In Plaintiffs.

                                                 7
      Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 8 of 61



                       d.      Tapia

       In his submitted Declaration, Tapia states that, from approximately June 2013 through

March 2015, he was employed by Defendant as a driver’s assistant. (See Tapia Decl. ¶ 3.) He

further states that he generally worked 110 hours per week, Monday through Saturday, with shift

from 4:00 a.m. to 6:00 p.m., two shifts from 4:00 a.m. to 1:00 a.m., and three shifts from 4:00

a.m. to 10:00 p.m. (Id. ¶ 10-11.) Tapia claims that he was given a fixed cash payment of $480

per week for his work (id. ¶ 13), and, like the other plaintiffs, he also claims not to have received

any overtime pay for his hours in excess of 40 per week (see id. ¶ 11).

                       e.      Velos

       Finally, Velos states in his Declaration that he was employed by Defendant as a driver’s

assistant from approximately October 2013 through January 2015. (See Velos Decl. ¶ 3.) Velos

asserts that he generally worked 76 to 84 hours per week, Monday through Saturday, with his

shifts starting at 4:00 a.m. and ending between 12:00 p.m. and 2:00 p.m. two days per week, and

ending between 7:00 p.m. and 8:00 p.m. four days per week. (Id. ¶ 10.) He states that he was

paid the fixed amount of $420 per week, in cash (id. ¶ 13) and received no overtime

compensation for any hours that he worked in excess of 40 per week (see id. ¶ 11).

       B.      Procedural History

       As noted above, the Named Plaintiffs commenced this action by filing a Complaint on

May 30, 2018. (See Compl.) The Opt-In Plaintiffs separately filed notices of their consent to

join the action on August 16, 2018 (Dkt. 11 (Maldonado)), August 17, 2018 (Dkt. 12 (Perez)),

August 20, 2018 (Dkt. 13 (Velos)), August 22, 2018 (Dkt. 14 (Soriano)), and October 29, 2018

(Dkt. 23 (Tapia)). Each “Consent To Join Form” recited the same language regarding the Opt-In

Plaintiffs’ intended assertion of claims:



                                                  8
      Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 9 of 61



               I consent to be a party plaintiff in a lawsuit against New Day Top
               Trading, Inc., and/or related entities and individuals (collectively
               “New Day Top”) in order to seek redress for violations of the Fair
               Labor Standards Act, pursuant to 29 U.S.C. § 216(b).

(Dkts. 11, 12, 13, 14, 23.)

       After Defendant failed to respond to the Complaint, Plaintiffs moved for a default

judgment on September 11, 2018 (Dkts. 15-18), and the Honorable Paul A. Engelmayer,

U.S.D.J., set a hearing on Plaintiffs’ motion, which was held on November 8, 2018, without any

appearance by Defendant (see Dkt. 31). At the hearing, Judge Engelmayer noted that the motion

for a default judgment had been filed before Tapia filed his opt-in notice, leading the Court to

direct Plaintiffs to file separately for a default judgment on Tapia’s behalf (id.); counsel

proceeded to do so on November 20, 2018 (see Dkts. 35-37). After a hearing on January 7, 2019

with respect to Tapia, which was again unattended by Defendant (see Minute Entry for 1/7/19),

the Court entered default judgment against Defendant as to liability, with respect to all Plaintiffs

(Dkt. 46). That same day, Judge Engelmayer referred the matter to this Court for an inquest on

damages. (Dkt. 47.)

       On February 27, 2019, this Court issued a Scheduling Order, directing Plaintiffs to file

Proposed Findings of Fact and Conclusions of Law by March 29, 2019. (Dkt. 49.) This Court

expressly cautioned Defendant that, if it failed to respond to Plaintiffs’ submissions by April 29,

2019, then this Court would proceed to issue a report and recommendation concerning damages

on the basis of Plaintiffs’ submissions alone. (See id.) Plaintiffs timely filed their submissions

(see Proposed Findings of Fact and Conclusions of Law, dated Mar. 29, 2019 (Dkt. 52); Brooks

Decl.), and Defendant did not respond.

       After reviewing Plaintiff’s submissions, however, and finding their proposed damages

calculations to contain discrepancies and to lack transparency (such that this Court was unable to

                                                  9
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 10 of 61



replicate Plaintiffs’ methodology for ascertaining the amounts purportedly owed), this Court

issued a follow-up Order on February 14, 2020, seeking, inter alia, clarification regarding certain

of Plaintiffs’ damages calculations. (See Dkt. 59.) In that Order, this Court directed Plaintiffs to

make a supplemental submission by February 28, 2020, and afforded Defendant until March 13,

2020 to file a response. (Id.) On February 27, 2020, Plaintiffs timely filed supplemental

submissions clarifying their damages calculations and attaching additional supporting materials.

(See Plaintiff’s Supplemental Proposed Findings of Fact and Conclusions of Law, dated Feb. 27,

2020 (Dkt. 60); Supplemental Declaration of Molly Brooks in Support of Plaintiffs’

Supplemental Proposed Findings of Fact and Conclusions of Law, dated Feb. 27, 2020 (“Supp.

Brooks Decl.”) (Dkt. 61).)

       As this Court was then preparing to make a recommendation on damages, it discovered

that, despite the fact that Plaintiffs’ counsel had represented to Judge Engelmayer (prior to the

Court’s issuance of a default judgment) that “each time [Plaintiffs] filed a document with the

Court [Plaintiffs had] served [D]efendant” (Dkt. 31, at 12), the Docket did not actually reflect

that Plaintiffs had served on Defendant the consent forms filed by the Opt-In Plaintiffs, which

would have provided Defendant with notice of the scope of the Opt-In Plaintiffs’ claims. By

Order dated May 29, 2020, this Court therefore directed Plaintiffs’ counsel to file proof of such

service, specifying the dates on which the forms were served. (Dkt. 65.) On June 5, 2020,

Plaintiffs’ counsel filed a letter with the Court, apologizing for the “incorrect” statement that it

had previously made to the Court regarding its service of all prior filings, and stating that the

Opt-In Plaintiffs’ consent forms were not actually served on Defendant until June 2, 2020.

(Dkt. 66.) Plaintiffs asserted, however, that Defendant nevertheless had adequate notice of the




                                                  10
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 11 of 61



Opt-In Plaintiffs’ claims because Plaintiffs had served Defendant with their papers in support of

their motion for default judgment, which discussed those claims. (See id.)

       To date, Defendant has filed no response to any of Plaintiffs’ submissions. (See

generally Dkt.)

                                           DISCUSSION
I.     APPLICABLE LEGAL STANDARDS

               Inquest Upon a Default Judgment

               1.        Establishment of Liability Through Default

       Under Rule 55 of the Federal Rules of Civil Procedure, a party defaults when it

“has failed to plead or otherwise defend” against a judgment for affirmative relief.

Fed. R. Civ. P. 55(a). There is no question that “default is an admission of all well-pleaded

allegations against the defaulting party,” Vermont Teddy Bear Co., Inc. v. 1-800 Beargram Co.,

373 F.3d 241, 246 (2d Cir. 2004), and that “a default judgment entered on well-pleaded

allegations in a complaint establishes a defendant’s liability,” Trans World Airlines, Inc. v.

Hughes, 449 F.2d 51, 69 (2d Cir. 1971), rev’d on other grounds, 409 U.S. 363 (1973). Thus, as

a general matter, a district court must accept as true all of the factual allegations of the non-

defaulting party and draw all reasonable inferences in its favor. Finkel v. Romanowicz, 577 F.3d

79, 84 (2d Cir. 2009).

       The court, however, “need not agree that the alleged facts constitute a valid cause of

action,” Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981), but is instead

“required to determine whether the [plaintiff’s] allegations establish [the defendant’s] liability as

a matter of law,” Finkel, 577 F.3d at 84; Taizhou Zhongneng Import and Export Co., Ltd. v.

Koutsobinas, 509 F. App’x 54, 56 (2d Cir. 2013) (summary order). In other words, because a

defendant’s default only establishes its liability based on the well-pleaded allegations of the

                                                  11
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 12 of 61



complaint, the court must still scrutinize the plaintiff’s pleading and find the claims sufficiently

pleaded. See Galeana v. Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 313 (S.D.N.Y.

2014) (stating that, “since the allegations in the complaint must be ‘well-pleaded,’ we are

required to examine whether those factual allegations, if deemed true, establish liability” (citing

Finkel, 577 F.3d at 84)); see also Centra Developers Ltd. v. The Jewish Press Inc., No. 16-CV-

6737 (WFK) (LB), 2018 WL 1445574, at *1 (E.D.N.Y. Mar. 23, 2018) (finding, despite

defendant’s default, that plaintiff was not entitled to recover damages on pleaded claims that

failed as a matter of law); Greathouse v. JHS Sec. Inc., No. 11cv7845 (PAE), 2012 WL 5185591,

at *5 (S.D.N.Y. Oct. 19, 2012) (finding, after a damages inquest upon the defendant’s default,

that the plaintiff was not entitled to damages on an inadequately pleaded FLSA retaliation

claim), vacated and remanded on other grounds, 784 F.3d 105 (2d Cir. 2015).

               2.      Necessity For Proof of Damages

       Although a “‘default judgment entered on well-pleaded allegations in a complaint

establishes a defendant’s liability,’” it does not reach the issue of damages. Bambu Sales, Inc. v.

Ozak Trading, Inc., 58 F.3d 849, 854 (2d Cir. 1995) (quoting Trans World Airlines, Inc. v.

Hughes, 449 F.2d 51, 69 (2d Cir. 1971), rev’d on other grounds, 409 U.S. 363 (1973)). Thus, in

conducting an inquest on default, a court accepts as true all of the factual allegations of the

complaint, except those relating to damages, Au Bon Pain Corp., 653 F.2d at 65, and the plaintiff

must substantiate his or her claim with evidence to prove the extent of damages, see Trehan v.

Von Tarkanyi, 63 B.R. 1001, 1008 n.12 (S.D.N.Y. 1986) (plaintiff must introduce evidence to

prove damages suffered and the court will then determine whether the relief flows from the facts

(citing Flaks v. Koegel, 504 F.2d 702, 707 (2d Cir. 1974))). The burden is on the plaintiff to

“introduce sufficient evidence to establish the amount of damages with reasonable certainty,”



                                                 12
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 13 of 61



RGI Brands LLC v. Cognac Brisset-Aurige, S.A.R.L., No. 12cv1369 (LGS) (AJP), 2013 WL

1668206, at *6 (S.D.N.Y. Apr. 18, 2013) (citations omitted), report and recommendation

adopted, 2013 WL 4505255 (Aug. 23, 2013), although the plaintiff is entitled to all reasonable

inferences in its favor based on the evidence submitted, see U.S. ex rel. Nat’l Dev. & Constr.

Corp. v. U.S. Envtl. Universal Servs., Inc., No. 11cv730 (CS), 2014 WL 4652712, at *3

(S.D.N.Y. Sept. 2, 2014) (adopting report and recommendation).

       Where a defaulting defendant has not made any submission on a damages inquest, the

court must assess whether the plaintiff has provided a sufficient basis for the court to determine

damages, see Transatl. Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111

(2d Cir. 1997), and the court may determine the adequacy of the plaintiff’s damages claim

based on its submitted proofs alone, see, e.g., Garden City Boxing Club, Inc. v. Hernandez,

No. 04cv2081 (LAP) (DF), 2008 WL 4974583, at *4-5 (S.D.N.Y. Nov. 24, 2008) (determining

the adequacy of plaintiff’s damages claim based solely on its submitted proofs where defendant

neither responded to plaintiff’s submissions with respect to its claimed damages nor requested a

hearing). In its discretion, the court may also hold a hearing to assess the amount of damages

that should be awarded on a default. See Fed. R. Civ. P. 55(b)(2); see also Tamarin v. Adam

Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993) (judges are given much discretion to determine

whether an inquest need be held); Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508 (2d Cir.

1991) (Fed. R. Civ. P. 55(b)(2) “allows but does not require . . . a hearing”); Fustok v.

ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989) (“[b]y its terms, [Rule] 55(b)(2)

leaves the decision of whether a hearing is necessary to the discretion of the district court”).




                                                 13
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 14 of 61



                3.      Limits on Available Damages, Under Rule 54(c)

        Regardless of the submitted proofs or testimony, damages awarded upon a defendant’s

default “must not differ in kind from, or exceed in amount, what is demanded in the pleadings.”

Fed. R. Civ. P. 54(c). This requirement has been interpreted as being necessary to ensure that the

defendant has been given adequate notice of the scope of damages it could face, upon its default.

See, e.g., Gucci America, Inc. v. Gold Center Jewelry, 997 F. Supp. 339, 404 (S.D.N.Y. 1998)

(“The rationale for the rule, insofar as it applies to default judgments, ‘is that default is

tantamount to consent to the entry of judgment, but this consent is effective only to the extent

that it was duly informed.’” (quoting 10 Moore’s Federal Practice § 54.71, at 54-127 (3d ed.

1997))); Belizaire v. RAV Investigative & Sec. Servs. Ltd., 61 F. Supp. 3d 336, 345 (S.D.N.Y.

2014) (adopting report and recommendation noting that “courts in this jurisdiction have

interpreted the Rule 54(c) requirement to turn on defendant's receipt of adequate notice of the

scope of damages”); Capgemini U.S., LLC v. EC Manage, Inc., No. 10cv2486 (GBD) (HPD),

2012 WL 5931837, at *6 (S.D.N.Y. Nov. 7, 2012) (finding that, where ad damnum clause

requested $1,000,000 “plus interest,” “the Complaint put the defendants on notice that they could

be liable for an amount in excess of $1,000,000 once interest was computed,” and therefore

interest award would not violate Rule 54(c)), report and recommendation adopted, 2012 WL

5938590 (Nov. 27, 2012).

        Courts have thus strictly construed the damages provisions of complaints awarding

damages on default. See, e.g., New York City Dist. Council of Carpenters Pension Fund v.

Quantum Const., No. 06cv13150 (GEL) (JCF), 2008 WL 5159777, at *4, *11 (S.D.N.Y. Dec. 9,

2008) (“damages should be limited to the time period set forth in the [c]omplaint”); Jowers v.

DME Interactive Holdings, Inc., No. 00cv4753 (LTS) (KNF), 2006 WL 1408671, at *9



                                                  14
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 15 of 61



(S.D.N.Y. May 22, 2006) (declining to award statutory liquidated damages where “the complaint

did not give notice that [plaintiff] was seeking liquidated damages by making a citation to the

applicable provisions of New York’s Labor Law”); Marina B Creation S.A. v. de Maurier,

685 F. Supp. 910, 912-13 (S.D.N.Y. 1988) (declining to award treble damages requested in

memorandum of law where such damages were not specified in either complaint or notice of

motion for default).

               Extent to Which FLSA Opt-In Notices May
               Provide Notice to a Defendant That the Opt-In
               Plaintiffs Are Seeking Damages Outside the FLSA

       In an action brought under the FLSA, employees who are found to have been similarly

situated to named plaintiffs may opt into an FLSA “collective,” so as to assert their own FLSA

claims against the named defendant. 29 U.S.C. § 216(b). Further, a few courts have suggested

that the language of the FLSA appears to contemplate that, when a plaintiff opts into an FLSA

collective, he or she may (depending on what he or she states in the consent form), opt into the

action in its entirety, such that he or she may also then proceed to assert related state-law claims

as well. See, e.g., Hicks v. T.L. Cannon Corp., 35 F. Supp. 3d 329, 337-39 (W.D.N.Y. 2014).

       Even outside the default context, however, a defendant in a wage-and-hour case must still

be given fair notice of the claims being asserted against it, and, for this reason, some courts in

this Circuit have reasoned that a defendant may not be held liable to opt-in plaintiffs for NYLL

violations, where these plaintiffs’ filed consent forms, indicating their intention to join the action,

cannot fairly be read to state an intention to claim state-law violations, in addition to FLSA

claims. See, e.g., Williams v. Epic Sec. Corp., 358 F. Supp. 3d 284, 294 n.8 (S.D.N.Y. 2019)

(“In determining the scope of recovery permitted by opt-in plaintiffs, courts have considered the

language of the consent forms used.”); Saleem v. Corp. Transp. Grp., Ltd., No. 12cv8450 (JMF),



                                                  15
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 16 of 61



2014 WL 7106442, at *1 (S.D.N.Y. Dec. 9, 2014) (where language of consent form stated that

opt-in consented to join case “in order to seek redress from violation of the Fair Labor Standards

Act,” the court had “no basis to conclude that the [o]pt-[i]n [p]laintiffs joined the named

[p]laintiffs in bringing claims under the NYLL”); cf. Ramirez-Marin v. JD Classic Builders

Corp., No. 16cv5584 (DLI) (RER), 2017 WL 4358759, at *4 (E.D.N.Y. Sept. 30, 2017) (finding

opt-in plaintiffs entitled to pursue relief under NYLL, where consent form reflected that

plaintiffs consented to join lawsuit “brought pursuant to the Fair Labor Standards Act, the New

York Labor Law, and the New York Code of Rules and Regulations”).

               Burden of Proof in Wage Cases, Where Defendants’
               Records Are Inadequate or Have Not Been Produced

       In an FLSA case, the burden falls on the plaintiff-employee to demonstrate “‘that he

performed work for which he was not properly compensated.’” Santillan v. Henao, 822 F. Supp.

2d 284, 293-94 (E.D.N.Y. 2011) (quoting Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680,

687 (1946), superseded on other grounds by The Portal-to-Portal Act of 1947, 29 U.S.C. §§ 251,

et seq.). As noted by the Supreme Court, however, employees “‘seldom keep . . . records [of

hours worked] themselves,’” id. at 294 (alteration in original) (quoting Anderson, 328 U.S. at

687), and, “‘even if they do, the records may be and frequently are untrustworthy,’” id. (quoting

Anderson, 328 U.S. at 687). Employers, on the other hand, have a duty to maintain such records

pursuant to Section 11(c) of the FLSA, and, thus, the “easiest way for an FLSA plaintiff to

discharge his or her burden of proof is, generally, to ‘secur[e] the production of such records’

from the employer.” Id. (alteration in original) (quoting Anderson, 328 U.S. at 687).

       A defaulting defendant “deprive[s] the plaintiff of the necessary employee records

required by the FLSA, thus hampering [the] plaintiff’s ability to prove his damages.” Id. As a

result, where a defendant defaults, a plaintiff may meet his burden of proof “by relying on

                                                 16
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 17 of 61



recollection alone” to establish that he “performed work for which he was improperly

compensated.” Id. at 293-94 (citing cases and finding, in default context, that plaintiff provided

a “sufficient basis for [the] determination of damages” where he “submitted a sworn declaration

containing information as to hours worked and rates of pay based on estimation and

recollection,” even where the plaintiff’s submission was “general and not detailed” (internal

quotation marks and citations omitted)). “Moreover, in the absence of rebuttal by defendants . . .

[the employee’s] recollection and estimates of hours worked are presumed to be correct.” Id.

(internal quotation marks and citations omitted); see also Reich v. S. New England Telecomms.

Corp., 121 F.3d 58, 67 (2d Cir. 1997) (holding that where an employer fails to produce evidence

regarding the amount of work that the employee performed or evidence to negate “the

reasonableness of the inference to be drawn from the employee’s evidence,” the court may

“award damages to the employee, even though the result be only approximate” (quoting

Anderson, 328 U.S. at 687-88)).

       Under New York law, courts actually “go[] one step further and require[] that employers

who fail to maintain the appropriate records ‘bear the burden of proving that the complaining

employee was paid wages, benefits and wage supplements.’” Santillan, 822 F. Supp. 2d at 294

(quoting N.Y. Lab. Law § 196-a).

               FLSA and NYLL Statutes of Limitations

       Under the FLSA, the applicable statute of limitations is generally two years, except that,

where the employer is found to have committed a “willful” violation of the law, the limitations

period is extended to three years. 29 U.S.C. § 255(a). Willfulness under the FLSA is found

where an employer “knew or showed reckless disregard for the matter of whether [the

employer’s] conduct was prohibited by the statute.” McLaughlin v. Richland Shoe Co., 486 U.S.



                                                17
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 18 of 61



128, 133 (1988). “[A] defendant’s default, in itself, may suffice to support a finding of

wil[l]fulness.” Santillan, 822 F. Supp. 2d at 297. The applicable limitations period for NYLL

claims is six years. N.Y. Lab. Law § 663(3).

        The statute of limitations provides an affirmative defense, which is waived by the

defendant upon its default. United States Sec. & Exch. Comm’n v. Boock, 750 F. App’x 61, 62

(2d Cir. 2019); Melgadejo v. S & D Fruits & Vegetables Inc., No. 12cv6852 (RA) (HBP), 2015

WL 10353140, at *8 (S.D.N.Y. Oct. 23, 2015), report and recommendation adopted, 2016 WL

554843 (S.D.N.Y. Feb. 9, 2016); Guallpa v. N.Y. Pro Signs Inc., No. 11cv3133 (LGS) (FM),

2014 WL 2200393, at *2 n.2 (S.D.N.Y. May 27, 2014), report and recommendation adopted,

2014 WL 4105948 (S.D.N.Y. Aug. 18, 2014). In the FLSA context, it has been held that, where,

upon a defendant’s default, a plaintiff seeks damages that would otherwise be time-barred under

the statute, the plaintiff may recover for a period going back farther than three years prior to the

filing of the complaint, but the plaintiff’s recovery should still be limited to a three-year period.

See Guallpa, 2014 WL 2200393, at *2 n.2 (“Courts in this Circuit [] generally have limited a

plaintiff's recovery in the event of a defendant's default to the time period covered by the FLSA

statute of limitations.”).

                Damages Available Under the FLSA and
                and the NYLL for Overtime Pay Violations

        Pursuant to the FLSA, an employee must be paid, at least, the federal statutory minimum

wage for the first 40 hours that he or she worked in a given work week. 29 U.S.C. § 206(a).

Moreover, an employee is entitled to be paid for overtime hours (i.e., hours exceeding 40 per

week), at a “rate not less than one and one-half times the regular rate at which [the employee] is

employed.” Id. § 207(a)(1). Commencing on July 24, 2009, the federal minimum wage was

$7.25 per hour. See 29 U.S.C. § 206(a)(1)(C).

                                                  18
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 19 of 61



       The NYLL, like the FLSA, mandates payment at, at least, a statutory minimum wage

rate, as well as one and one-half times the regular normal rate of pay for each hour worked by an

employee in excess of 40 hours per week. 12 N.Y.C.R.R. § 146-1.4. For the periods relevant to

this action, the statutory minimum wage in New York State was the following: as of January 1,

2007, $7.25 per hour; as of December 31, 2013, $8.00 per hour; as of December 31, 2014, $8.75

per hour; as of December 31, 2015, $9.00 per hour; as of December 31, 2016, in New York City,

for employers of 11 or more employees, $11.00 per hour. N.Y. Lab. Law § 652(1).

       Where an employee earns a fixed salary, “the regular hourly rate of pay, on which time

and a half must be paid, is computed by dividing the salary by the number of hours which the

salary is intended to compensate.” 29 C.F.R. § 778.113(a). Courts have recognized that, under

the FLSA, there is a “rebuttable presumption that a weekly salary covers only the first [40]

hours, unless the parties have an alternate agreement.” Pinovi v. FDD Enterps., Inc.,

No. 13cv2800 (GBD) (KNF), 2015 WL 4126872, at *4 (S.D.N.Y. July 8, 2015); see also Giles v.

City of New York, 41 F. Supp. 2d 308, 316-17 (S.D.N.Y. 1999) (“The fact that an employee

regularly works 60 or more hours does not, without more, indicate that the employee’s weekly

salary was intended to include the FLSA overtime premium for all hours in excess of 40.”).

Courts in this District have extended this rebuttable presumption to apply under the NYLL, as

well as the FLSA. See, e.g., Pinovi, 2015 WL 4126872, at *4; Pastor v. Alice Cleaners, Inc.,

No. 16cv7264 (JLC), 2017 WL 5625556, at *2 (S.D.N.Y. Nov. 21, 2017); Amaya v. Superior

Tile & Granite Corp., No. 10cv4525 (PGG), 2012 WL 130425, at *9 (S.D.N.Y. Jan. 17, 2012).

“[T]he employer can rebut the presumption by showing an employer-employee agreement that

the salary covers a different number of hours.” Giles, 41 F. Supp. 2d at 317. Absent evidence

that the employer and employee understood that the fixed weekly salary included overtime



                                                19
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 20 of 61



hours, a court will find that the weekly salary covered only the first 40 hours. See Pastor, 2017

WL 5625556, at *2-3; Pinovi, 2015 WL 4126872, at *4-5; Amaya, 2012 WL 130425, at *9; cf.

Doo Nam Yang v. ACBL Corp., 427 F. Supp. 2d 327, 335, 338 (S.D.N.Y. 2005) (finding that the

FLSA’s rebuttable presumption had been overcome where the plaintiff conceded that his salary

covered 50 hours of work).

       Although a plaintiff may be “entitled to recover unpaid minimum wages and overtime

pay under both the FLSA and the [NYLL], [he or she] may not recover twice.” Cao v. Wu Liang

Ye Lexington Rest., Inc., No. 08cv3725 (DC), 2010 WL 4159391, at *3 (S.D.N.Y.

Sept. 30, 2010). Instead, “[w]here a plaintiff is entitled to damages under both federal and state

wage law, a plaintiff may recover under the statute which provides the greatest amount of

damages.” Wicaksono v. XYZ 48 Corp., No. 10cv3635 (LAK) (JCF), 2011 WL 2022644, at *3

(S.D.N.Y. May 2, 2011) (internal quotation marks and citation omitted), report and

recommendation adopted, 2011 WL 2038973 (May 24, 2011). Accordingly, when calculating

minimum-wage damages, the higher of either the federal or the New York minimum wage

should be used for any period covered by both statutes. Id.

               Spread-of-Hours Pay Pursuant to the NYLL

       Under the NYLL (but not the FLSA), in addition to receiving damages for unpaid regular

wages and overtime, an employee earning the minimum wage is entitled to receive “spread-of-

hours” pay, which is “one hour’s pay at the basic minimum hourly wage rate” for any workday

that lasts longer than 10 hours. 12 N.Y.C.R.R. § 142-2.4(a); see also N.Y. Lab. Law §§ 650, et

seq. “Spread-of-hours compensation is calculated by multiplying the minimum wage by the

number of days an employee worked more than [10] hours.” See 12 N.Y.C.R.R. § 146-1.6.

Entitlement to spread-of-hours pay does not extend to employees whose regular rate is above the



                                                20
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 21 of 61



statutory minimum wage. Mei Chun Poon v. Apple NYC Corp., No. 17cv9647 (RA) (GWG),

2019 WL 75674, at *7 (S.D.N.Y. Jan. 2, 2019); Baltierra v. Advantage Pest Control Co., No.

14cv5917 (AJP), 2015 WL 5474093, at *6 (S.D.N.Y. Sept. 18, 2015).

               Liquidated Damages Pursuant to the FLSA and the NYLL

       In addition to allowing recovery for unpaid minimum wages and overtime compensation,

the FLSA provides for the recovery of liquidated damages. See 29 U.S.C. § 216(b). Under the

statute, a plaintiff is entitled to recover liquidated damages in an amount equal to the amount of

unpaid wages and overtime compensation that the plaintiff was improperly denied, unless the

employer demonstrates that it acted in good faith and had a reasonable basis for believing that it

had not violated the FLSA. See id. (providing that plaintiff-employees who prevail under either

Section 206 or 207 of the FLSA are entitled to recover “the amount of their unpaid minimum

wages, or their unpaid overtime compensation, as the case may be, and . . . an additional equal

amount as liquidated damages”); see also 29 U.S.C. § 260 (mandating that an employer pay

liquidated damages unless the employer demonstrates that he was acting in “good faith” and

“had reasonable grounds for believing” that he was not acting in violation of the FLSA);

Galeana v. Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 317 (S.D.N.Y. 2014)

(adopting report and recommendation).

       “As the Second Circuit has observed, ‘the employer bears the burden of establishing, by

plain and substantial evidence, subjective good faith and objective reasonableness. . . . The

burden, under 29 U.S.C. § 260, is a difficult one to meet, however, and double damages are the

norm, single damages the exception.’” See Galeana, 120 F. Supp. 3d at 317 (quoting Reich, 121

F.3d at 71 (other internal quotation marks and citations omitted)); Cao, 2010 WL 4159391, at *5;

Yu G. Ke, 595 F. Supp. 2d at 261; see also 29 U.S.C. § 260.



                                                21
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 22 of 61



       The NYLL also provides for the recovery of liquidated damages, see N.Y. Lab. Law

§ 663(1), and while, prior to April 9, 2011, liquidated damages were awarded at the rate of

25 percent of the unpaid wages, an amendment to the NYLL, effective as of that date, increased

the award to a rate of 100 percent of unpaid wages. Wimbush v. L.I.C. Pet Transp. Inc.,

No. 16cv5363 (PAE) (KNF), 2018 WL 3388296, at *4 (S.D.N.Y. July 12, 2018). Employees

who make out a claim for retaliatory termination are also entitled to liquidated damages on any

back pay they are owed. Tackie v. Keff Enterps. LLC, No. 14cv2074 (JPO), 2014 WL 4626229,

at *5 (S.D.N.Y. Sept. 16, 2014). Although courts within this Circuit were previously split on the

question of whether a plaintiff could recover liquidated damages under both the FLSA and the

NYLL, see Chowdhury v. Hamza Express Food Corp., 666 F. App’x 59, 60 (2d Cir. 2016)

(summary order), the Second Circuit has since clarified that double recovery is not permitted, id.;

Rana v. Islam, 887 F.3d 118, 123 (2d Cir. 2018) (interpreting the NYLL and FLSA as “not

allowing duplicative liquidated damages for the same course of conduct,” and holding that

“plaintiff should receive the larger of the two liquidated damages awards”).

               New York State Wage Notice Requirements

               1.     Wage Statements

       Pursuant to New York’s Wage Theft Prevention Act (“WTPA”), an amendment to the

NYLL that was made effective as of April 9, 2011, employers are required to

               ‘furnish each employee with a statement with every payment of
               wages, listing the following’ information: (1) the dates of work
               covered by that payment of wages; (2) the employee’s name;
               (3) the employer’s name, address, and telephone number;
               (4) the rate or rates of pay and basis thereof; (5) gross wages;
               (6) deductions; (7) allowances, if any, claimed as part of the
               minimum wage; and (8) net wages.




                                                22
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 23 of 61



Salinas v. Starjem Rest. Corp., 123 F. Supp. 3d 442, 475 (S.D.N.Y. 2015) (quoting N.Y. Lab.

Law § 195(3)); see also Baltierra v. Advantage Pest Control Co., No. 14cv5917 (AJP), 2015 WL

5474093, at *10-11 (S.D.N.Y. Sept. 18, 2015).

       For employer wage-statement violations occurring before February 27, 2015, “the WTPA

entitled employees to recover statutory damages of $100 per work week, not to exceed $2,500.”

Baltierra, 2015 WL 5474093, at *10. For employer wage-statement violations occurring after

February 27, 2015, the WTPA entitles employees to recover statutory damages of “[$250.00] for

each work day that the violations occurred . . . [,] but not to exceed a total of [$5,000.00].” N.Y.

Lab. Law § 198(1-d).

       Liquidated damages are not available to augment the statutory damages that may be

awarded under the WTPA for wage-statement violations. Java v. El Aguila Bar Restaurant

Corp., No. 16cv6691 (JLC), 2018 WL 1953186, at *13 n.18 (S.D.N.Y. Apr. 25, 2018).

               2.      Wage Notices

       In addition, the WTPA requires employers to provide a written wage notice “at the time

of hiring.” N.Y. Lab. Law § 195(1)(a). The wage notice is required to be “in English and in the

language identified by each employee as the primary language of such employee,” id., and must

contain the following information:

               (1) the rate or rates of pay and basis thereof; (2) allowances, if any,
               claimed as part of the minimum wage, including tip, meal, or
               lodging allowances; (3) the regular pay day designated by the
               employer; (4) the employer’s name; (5) any ‘doing business as’
               names used by the employer; (6) the physical address of the
               employer’s main office or principal place of business, and a
               mailing address if different; (7) the employer’s telephone number;
               and (8) such other information as the commissioner deems material
               and necessary.

Salinas, 123 F. Supp. 3d at 474 (footnote omitted) (quoting N.Y. Lab. Law § 195(1)(a)).



                                                 23
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 24 of 61



       For employer violations of this requirement occurring after February 27, 2015, the

WTPA entitles employees to recover statutory damages of “[$50.00] for each work day that the

violations occurred . . . [,] but not to exceed a total of [$5,000.00].” N.Y. Lab. Law § 198(1-b).

       As with wage-statement violations, liquidated damages may not be awarded with respect

to wage-notice violations under the WTPA. Java, 2018 WL 1953186, at *13 n.18.

               Prejudgment Interest

       Generally, “[t]he decision to award prejudgment interest is discretionary, and is based on

the need to fully compensate the wronged party, [the] fairness of the award, and the remedial

purpose of the statute involved.” Najnin v. Dollar Mountain, Inc., No. 14cv5758, 2015 WL

6125436, at *3 (S.D.N.Y. Sept. 25, 2015). Given that FLSA liquidated damages serve a

compensatory, rather than punitive, purpose, “there is no need to employ pre-judgment interest to

restore Plaintiffs to a position they would have otherwise enjoyed absent the wage-protection

violation.” Cabrera v. 1560 Chirp Corp., No. 15cv8194 (TPG) (DF), 2017 WL 1289349, at *8

(S.D.N.Y. Mar. 6, 2017) (internal quotation marks and citation omitted), report and

recommendation adopted, 2017 WL 1314123 (Apr. 6, 2017). Thus, a plaintiff who recovers

liquidated damages under the FLSA is not also entitled to prejudgment interest on his or her

FLSA damages. See, e.g., id.; Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 48

(E.D.N.Y. 2015) (“‘It is well settled that in an action for violations of the [FLSA] prejudgment

interest may not be awarded in addition to liquidated damages.’” (quoting Begum v. Ariba Disc.,

Inc., No. 12cv6620 (DLC) (KNF), 2015 WL 223780, at *3 (S.D.N.Y. Jan. 16, 2015))). As a

result, “courts do not award statutory prejudgment interest on any portion of the recovery for

which liquidated damages were awarded under the FLSA.” Andrade v. 168 First Ave Restaurant




                                                24
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 25 of 61



Ltd., No. 14cv8268 (JPO) (AJP), 2016 WL 3141567, at *9 n.7 (S.D.N.Y. June 3, 2016), report

and recommendation adopted, 2016 WL 3948101 (July 19, 2016).

       Based on a provision added to the NYLL in 2011, however, a plaintiff who recovers

liquidated damages under the NYLL is also entitled to prejudgment interest. See Hernandez v.

Jrpac Inc., No. 14cv4176 (PAE), 2016 WL 3248493, at *35 (S.D.N.Y. June 9, 2016) (noting

that, under the NYLL, a plaintiff may receive both an “award of prejudgment interest alongside a

liquidated damages award” (citing N.Y. Lab. Law § 198(1-a))); see also Castillo v. RV Transp.,

Inc., No. 15cv0527 (LGS), 2016 WL 1417848, at *3 (S.D.N.Y. Apr. 11, 2016). Under the state

law, though, “[p]rejudgment interest is calculated . . . [only] on the unpaid wages due under the

NYLL, not on the liquidated damages awarded under the state law.” Mejia v. East Manor USA

Inc., No. 10cv4313 (NG), 2013 WL 3023505, at *8 n.11 (E.D.N.Y. Apr. 19, 2013) (citation

omitted), report and recommendation adopted, 2013 WL 2152176 (May 17, 2013).

       “Pursuant to [New York] state law, a successful plaintiff may receive prejudgment

interest at a rate of nine percent per year.” Najnin, 2015 WL 6125436, at *4; see also

N.Y.C.P.L.R. §§ 5001, 5004. As to the date from which interest should be found to run,

“Section 5001(b) sets forth two methods of calculating prejudgment interest[]”:

               First, interest may be calculated from ‘the earliest ascertainable
               date the cause of action existed,’ N.Y. C.P.L.R. § 5001(b).
               However, ‘[w]here . . . damages were incurred at various times,
               interest shall be computed upon each item from the date it was
               incurred or upon all of the damages from a single reasonable
               intermediate date.’ Id.

Alvarez v. 215 N. Ave. Corp., No. 13cv0049 (NSR) (PED), 2015 WL 3855285, at *3 (S.D.N.Y.

June 19, 2015) (adopting report and recommendation). It is within the court’s “‘wide

discretion’” to “‘determin[e] a reasonable date from which to award prejudgment interest.’” Id.

(quoting Conway v. Icahn & Co., 16 F.3d 504, 512 (2d Cir. 1994)).

                                                25
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 26 of 61



               Attorneys’ Fees and Costs

       “Under both the FLSA and the NYLL, a prevailing plaintiff may recover [his or] her

reasonable attorney’s fees and costs.” Najnin, 2015 WL 6125436, at *4; see 29 U.S.C. § 216(b);

N.Y. Lab. Law § 198(1-a). The court has discretion to determine the amount of attorneys’ fees

that would be appropriate to satisfy a fee award. See Barfield v. New York City Health & Hosp.

Corp., 537 F.3d 132, 151-52 (2d Cir. 2008). As a general matter, the “starting point” in

analyzing whether claimed attorneys’ fees are appropriate is “the lodestar – the product of a

reasonable hourly rate and the reasonable number of hours required by the case.” Millea v.

Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (lodestar calculation creates a

“‘presumptively reasonable fee’” (quoting Arbor Hill Concerned Citizens Neighborhood Ass’n v.

Cnty. of Albany & Albany Cnty. Bd. of Elections, 522 F.3d 182, 183 (2d Cir. 2008))). The party

seeking fees bears the burden of demonstrating that its requested fees are reasonable, see Blum v.

Stenson, 465 U.S. 886, 897 (1984), and must provide the court with sufficient information to

assess the fee application, see New York State Ass’n for Retarded Children, Inc. v. Carey, 711

F.2d 1136, 1148 (2d Cir. 1983).

       For purposes of the lodestar, an attorney’s hourly rate is considered reasonable when it is

“in line with those [rates] prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience, and reputation.” Blum, 465 U.S. at 895 n.11. Although

the fee applicant has the burden of demonstrating prevailing market rates for comparable work,

see Broome v. Biondi, 17 F. Supp. 2d 230, 237 (S.D.N.Y. 1997), the court may also apply its

“own knowledge” of rates charged in the community in assessing the reasonableness of the rates

sought, Miele v. N.Y. State Teamsters Conf. Pension & Ret. Fund, 831 F.2d 407, 409 (2d Cir.

1987); McDonald ex rel. Prendergast v. Pension Plan of the NYSA-ILA Pension Trust Fund, 450



                                                26
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 27 of 61



F.3d 91, 96-7 (2d Cir. 2006). Paralegal services are includable in an award of attorneys’ fees,

and the reasonableness of paralegal fees are also determined by reference to the prevailing hourly

rate in the relevant community. See Marisol A. ex rel. Forbes v. Giuliani, 111 F. Supp. 2d 381,

386 (S.D.N.Y. 2000) (citing Missouri v. Jenkins by Agyei, 491 U.S. 274, 284 (1989); U.S.

Football League v. Nat’l Football League, 887 F.2d 408, 415-16 (2d Cir. 1989)).

       In Arbor Hill, the Second Circuit emphasized that the “reasonable hourly rate is the rate a

paying client would be willing to pay.” Arbor Hill, 522 F.3d at 190. In assessing whether an

hourly rate is reasonable, the court should “bear in mind that a reasonable, paying client wishes

to spend the minimum necessary to litigate the case effectively.” Id. When an attorney’s

requested hourly rate is higher than rates found to be reasonable in the relevant market, it is

within the court’s discretion to reduce the requested rate. See Savino v. Computer Credit, Inc.,

164 F.3d 81, 87 (2d Cir. 1998).

       As for the time component of the lodestar, an attorney’s stated number of hours should be

reduced by the court where it is greater than required to litigate the case effectively, see

Seitzman v. Sun Life Assurance Co. of Canada, 311 F.3d 477, 487 (2d Cir. 2002) (holding that

time component should not reflect excessive hours), or where the attorney’s proffered time

records are vague or otherwise inadequate to enable the court to determine the reasonableness of

the work performed or the time expended, see Hensley v. Eckerhart, 461 U.S. 424, 433 (1983);

Thai-Lao Lignite (Thailand) Co. v. Gov’t of Lao People’s Democratic Republic, No. 10cv05256

(KMW) (DF), 2012 WL 5816878, at *10 (S.D.N.Y. Nov. 14, 2012) (finding that vague time

records were insufficient to substantiate claimed expenditures of time; collecting cases). In

determining whether an excessive amount of time was expended on the matter, the court may

also consider, inter alia, the nature and quality of the work submitted by counsel in connection



                                                 27
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 28 of 61



with the litigation, see Kirsch v. Fleet St., Ltd., 148 F.3d 149, 173 (2d Cir. 1998); In re Agent

Orange Prod. Liab. Litig., 818 F.2d 226, 232 (2d Cir. 1987), and whether the work was

complicated or straightforward, see Castellanos v. Mid Bronx Cmty. Hous. Mgmt. Corp.,

No. 13cv3061 (JGK), 2014 WL 2624759, at *6 (S.D.N.Y. June 10, 2014) (considering “the

straightforward nature of the work performed [and] the relative simplicity of the issues involved”

(internal quotation marks and citations omitted)).

       As the party seeking attorneys’ fees bears the burden of demonstrating that its claimed

fees are reasonable, Thai-Lao Lignite (Thailand), 2012 WL 5816878, at *3 (citations omitted), it

must submit, in support of its request for fees, contemporaneous time records that “specify, for

each [timekeeper], the date, the hours expended, and the nature of the work done,” id. (quoting

N.Y. State Ass’n for Retarded Children v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983)) (internal

quotation marks omitted). Where an attorney’s time records are inadequate to enable the court to

determine whether the time expended was reasonable, a percentage reduction may be applied as

a “practical means of trimming fat” from a fee application. N.Y. State Ass’n for Retarded

Children, 711 F.2d at 1146.

       In addition to the lodestar amount, attorneys’ fees may include “those reasonable

out-of-pocket expenses incurred by attorneys and ordinarily charged to their clients.”

LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998) (citation omitted). These

expenses, or “costs,” may include photocopying, travel, telephone costs, and postage, Kuzma v.

Internal Revenue Serv., 821 F.2d 930, 933-34 (2d Cir. 1987), as well as filing fees and

reasonable process-server fees, Rosendo v. Everbrighten Inc., No. 13cv7256 (JGK) (FM), 2015

WL 1600057, at *9 (S.D.N.Y. Apr. 7, 2015), report and recommendation adopted, 2015

WL 4557147 (July 28, 2015).



                                                 28
      Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 29 of 61



II.    PLAINTIFFS’ DAMAGES CLAIMS

       A.      Damages Recoverable by the Named Plaintiffs

       As a preliminary matter, this Court finds that the Complaint contains well-pleaded

allegations regarding Defendant’s claimed failure to pay the Named Plaintiffs, sufficient to

establish Defendant’s liability to these plaintiffs, both on their FLSA and NYLL claims. See

Finkel, 577 F.3d at 84. This Court also finds that that the submissions made by the Named

Plaintiffs in connection with this inquest, as supplemented in response to this Court’s February

2020 Order, are sufficient to meet their burden of establishing, to a reasonable certainty, their

applicable overtime, spread-of-hours, and statutory damages, such that a hearing as to their

damages is not required. See Fustok, 873 F.2d at 40 (noting that the district court has the

discretion to determine whether a hearing is necessary).

       Further, as noted above, where a defaulting defendant in a wage-and-hour case has

neither provided any employment records, nor otherwise rebutted the plaintiff’s damages claims,

it is sufficient for a plaintiff to rely on his “recollection alone” to establish the hours he worked

and the rates he should have been paid. Santillan, 822 F. Supp. 2d at 294 (internal quotation

marks and citations omitted). In this case, Defendant has not appeared to defend this case, and

has submitted no employment records to rebut the Named Plaintiffs’ claims. In these

circumstances, this Court accepts as true the well-pleaded factual allegations presented in the

Complaint and in the Named Plaintiffs’ signed Declarations (to the extent the latter do not

describe claims that exceed that which is pleaded in the Complaint). These submissions

adequately set out the Named Plaintiffs’ recollections regarding the hours they worked and the

rates of pay they earned for that work, so as to allow for a reasonable assessment of damages.




                                                  29
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 30 of 61



       As to the specific amounts that should be awarded to each of the two Named Plaintiffs,

this Court reviews the submitted evidence and calculations for each, in turn:

               1.      Damages That Should Be Awarded to Alonso

                       a.      Unpaid Overtime Compensation

       As set out above, Alonso alleges that, throughout his employment with Defendant, he

was paid a fixed weekly salary of $600. (Alonso Decl. ¶ 13.) This Court takes that allegation as

true, as well as the alleged fact, as set out in Alonso’s Declaration, that he generally worked

63 hours per week. (Id. ¶ 10.) 3 Thus, this Court concludes that, after the first 40 hours, Alonso

worked 23 hours of overtime per week throughout his employment with Defendant.

       Given the absence of any evidence of an agreement between the parties that Alonso’s

weekly salary would cover the full hours that he worked each week, this Court presumes that

Alonso’s weekly salary covered only the first 40 hours of his work, see Pastor, 2017 WL

5625556, at *2-3; Pinovi, 2015 WL 4126872, at *4-5; Amaya, 2012 WL 130425, at *9, which

yields a base hourly rate of $15.00. As this base hourly rate was, for all relevant periods, higher

than the applicable federal and state minimum wage rates (see Discussion, supra, at

Section (I)(E)), Alonso was entitled to overtime pay (i.e., one and one-half times the base rate

pursuant to the NYLL, see 12 N.Y.C.R.R. § 142-2.2) at an hourly rate of $22.50 for 23 hours of

overtime that he worked per week.

       Plaintiffs’ damages chart lists Alonso’s start date as January 6, 2014, and his end date as

November 26, 2016. (Supp. Brooks Decl., Ex. L.) In their calculations, however, which they

have explained in their supplemental submissions, Plaintiffs assume that Alonso worked a total



       3
       As previously noted, this number of hours is slightly less than that pleaded in the
Complaint (see Compl. ¶ 9), and using the lower figure raises no issues under Rule 54(c).

                                                 30
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 31 of 61



of 50 weeks per year, rather than 52. (Dkt. 60.) Taking this into account by reducing, pro rata,

the number of weeks he worked each year during the period at issue, Plaintiffs reasonably

estimate that Alonso worked a total of approximately 144.92 weeks, 4 all without compensated

overtime. Using this figure, which has now been adequately explained, yields an underpayment

of $74,994.85 in overtime wages (calculated as $22.50/hour x 23 hours/week x ~144.92 weeks),

to which Alonso would be entitled.

                       b.     Spread-of-Hours Compensation

       Alonso also seeks spread-of-hours compensation, based on his assertion that he worked

11 hours per day at least three days per week throughout his employment with Defendant.

(Alonso Decl. ¶ 10.) As Alonso’s regular rate of pay was above the minimum wage at all

relevant periods, however, he is not entitled to spread-of-hours damages. Mei Chun Poon, 2019

WL 75674, at *7; Baltierra, 2015 WL 5474093, at *6.

                       c.     Liquidated Damages

       As discussed above, both the FLSA and the NYLL provide for the recovery of liquidated

damages on unpaid overtime wages. Indeed, both statutes mandate that the Court award such

liquidated damages to a prevailing plaintiff, unless the defendant employer demonstrates that it

acted in good faith or had a reasonable basis to believe that it was acting in compliance with the

law. (See Discussion, supra, at Section (I)(F).) Here, given Defendant’s default, it has not met

its burden of proving that it acted in good faith, see Galeana, 120 F. Supp. 3d at 317, and thus



       4
          For brevity’s sake, this Court is referring to rounded decimals in the text of this Report
and Recommendation, rather than the complex decimals reached by Plaintiffs in calculating
Plaintiffs’ work weeks, as reflected in Exhibit L. In calculating the final amount of damages that
should be awarded, however, this Court has used the complex decimals, resulting in total
recommended awards that will differ slightly from the amounts that calculations based on the
rounded figures would yield.

                                                31
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 32 of 61



liquidated damages are available under the provisions of both statutes, 29 U.S.C. § 216(b); N.Y.

Lab. Law § 198(1-a).

       Plaintiffs specifically seek liquidated damages under the NYLL (see Pl. Mem., at 27), as,

given the longer statute of limitations, this would result in a higher liquidated-damages award

than if the FLSA were applied, see Morales v. Mw Bronx, Inc., No. 15cv6296 (TPG), 2016 WL

4084159, at *10 (S.D.N.Y. Aug. 1, 2016). As Plaintiffs are entitled to recover under whichever

statute would yield the greatest recovery, see, e.g., Wicaksono, 2011 WL 2022644, at *3,

I recommend that liquidated damages be awarded, as requested, under the NYLL.

       As, under the NYLL, Alonso is entitled to liquidated damages in the amount of 100

percent of his unpaid wages, he is due an additional $74,994.85, and I recommend that Alonso be

awarded that amount.

                       d.      Statutory Damages for Wage
                               Statement and Wage Notice Violations

       Alonso is also entitled to recover for wage-statement and wage-notice violations under

the New York WTPA. For purposes of this inquest, this Court accepts as true Alonso’s

contention that he did not receive any wage statements between February 27, 2015 and

November 26, 2016. (Alonso Decl. ¶¶ 15-16.) As he is entitled to recover $250 for each work

day during that period for which Defendant failed to provide him with proper wage statements,

capped at $5,000, see N.Y. Lab. Law § 198(1-d), and as that period included more than 20 work

days, he is entitled to the maximum of $5,000.00 in statutory damages for wage-statement

violations.

       This Court similarly accepts Alonso’s contention that he never received wage notices.

(Id. ¶ 17.) Alonso is therefore entitled to recover additional statutory damages, for this violation,

in the amount of $50.00 per work week, not to exceed $2,500.00. As Alonso worked more than

                                                 32
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 33 of 61



50 work weeks prior to February 27, 2015, he is entitled to the full amount of available statutory

damages in the amount of $2,500.00.

        I therefore recommend that Alonso be awarded $7,500.00 in statutory damages under the

WTPA for Defendant’s failure to provide him with required wage statements and wage notices.

                        e.      Prejudgment Interest

        As noted above, the NYLL provides that a plaintiff may recover both liquidated damages

and prejudgment interest on his or her underlying damages. See Hernandez, 2016 WL 3248493,

at *35; Castillo, 2016 WL 1417848, at *3. While “courts do not award statutory prejudgment

interest on any portion of the recovery for which liquidated damages were awarded under the

FLSA,” Andrade, 2016 WL 3141567, at *9 n.7, where, as here, a plaintiff is entitled to recover

liquidated damages pursuant to the NYLL, the plaintiff is “eligible for an award of prejudgment

interest on the full . . . damages arising out of his . . . wage claims,” Xochimitl v. Pita Grill of

Hell’s Kitchen, Inc., No. 14cv10234 (JGK) (JLC), 2016 WL 4704917, at *18 (S.D.N.Y. Sept. 8,

2016), report and recommendation adopted, 2016 WL 6879258 (Nov. 21, 2016). As set out

above, prejudgment interest on damages under the NYLL is awarded at a rate of nine percent per

annum, Najnin, 2015 WL 6125436, at *4; N.Y.C.P.L.R. § 5004, and such interest may be

calculated from either the “earliest ascertainable date the cause of action existed” or “from a

single reasonable intermediate date,” where damages were incurred at various times,

N.Y.C.P.L.R. § 5001(b).

        Alonso is entitled to prejudgment interest on his damages of $74,994.85 for unpaid

overtime and spread-of-hours pay, for the period up to his initial inquest submissions. This

Court calculates his prejudgment interest from the midpoint date of his employment (June 17,

2015), to the date of Plaintiff’s initial damages submissions (March 29, 2019). Applying the



                                                   33
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 34 of 61



prejudgment interest rate of nine percent per annum to this principal amount yields prejudgment

interest in the amount of $25,537.29 ($74,994.85 x .09 x (1,381/365)). I therefore recommend

that Alonso be awarded that amount in prejudgment interest on damages arising out of his wage

claims, up to the date of Plaintiffs’ initial damages submissions, with additional interest to be

calculated by the Clerk of Court, at a rate of nine percent per annum, from March 29, 2019

through the date of final judgment. 5

               2.      Damages That Should Be Awarded to Flores

                       a.      Unpaid Overtime Compensation

       Flores pleaded in the Complaint that he worked more than 40 hours per week for

Defendant, and was never paid overtime wages (Compl. ¶¶ 14, 16, 54), and, through his

Declaration, he has now supplied evidence that, throughout his employment with Defendant, he

was paid a fixed weekly salary of $640 (Flores Decl. ¶ 13). While this Court may accept that

evidence in connection with this damages inquest, it cannot take as true Flores’s current

contention that he generally worked between 87.75 and 96.75 hours per week (id. ¶ 11), as using

that estimate would result in damages that would be markedly higher than those reasonably

derivable from the allegations pleaded in the Complaint, where, as noted, Flores pleaded that he

worked 75 to 85 hours per week” (Compl. ¶ 16). Given the principle that the well-pleaded

allegations of the complaint must be accepted as true upon a defendant’s default, and the strict

requirements of Rule 54(c) that prohibit an award of default damages that differ in amount from



       5
         Although Plaintiffs did not include revised calculations of prejudgment interest in their
revised damages submissions, the Court notes that their initial submissions calculated
prejudgment interest on Plaintiffs’ unpaid wages, spread-of-hours wages, and liquidated
damages. (Brooks Decl., Ex. K.) As Plaintiffs are not entitled to either spread-of-hours pay or
prejudgment interest on their liquidated damages, Mejia, 2013 WL 3023505, at *8 n.11, this
Court has not included those amounts in its calculation here.

                                                 34
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 35 of 61



what has been pleaded, this Court concludes that, for purposes of this inquest, it should accept as

true the pleaded allegation that Flores worked from 75 to 85 hours per week. Thus, this Court

will assume that Flores worked an average of 80 hours per week, resulting in 40 hours of

overtime per week.

       As with Alonso, there is no suggestion in the record that the parties had an agreement that

Flores’s weekly salary would cover the full hours that he worked each week, and this Court

therefore presumes that Flores’s weekly salary covered only the first 40 hours of his work, see,

e.g., Pastor, 2017 WL 5625556, at *2-3, which yields a base hourly rate of $16.00. As this base

hourly rate was, for all relevant periods, higher than the applicable federal and state minimum

wage rates (see Discussion, supra, at Section (I)(E)), Flores was entitled to overtime pay at the

rate of $24.00 per hour (i.e., one and one-half times his regular rate of pay) for the hours he

worked in excess of 40 per week. See 12 N.Y.C.R.R. § 142-2.2.

       Plaintiff’s damages chart lists Flores’s start date as June 2, 2014, and his end date as

July 31, 2015, resulting in approximately 58.24 work weeks (after taking into account that

Flores, like Alonso, only claims to have worked 50 weeks per year). (See Supp. Brooks Decl.,

Ex. L.) Calculating Flores’s unpaid overtime by reference to the reasonably estimated period of

approximately 58.24 weeks results in his being entitled to $55,912.09 (calculated as $24.00/hour

x 40 hours/week x ~58.24 weeks), and I recommend that Flores be awarded this sum.

                       b.      Spread-of-Hours Compensation

       Like Alonso, Flores asserts that he is entitled to spread-of-hours pay based on his

assertion that he worked over 10 hours per day, six days per week, throughout his employment

with Defendant. (Flores Decl. ¶ 10.) As Flores’s regular rate of pay was above minimum wage




                                                 35
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 36 of 61



at all relevant periods, however, he is not entitled to spread-of-hours damages. Mei Chun Poon,

2019 WL 75674, at *7; Baltierra, 2015 WL 5474093, at *6.

                       c.     Liquidated Damages

       For the same reasons that Alonso is entitled to recover liquidated damages under the

NYLL, in the full amount of his compensatory damages, so too is Flores, and I specifically

recommend that Flores be awarded an additional $55,912.09 in liquidated damages (i.e.,

100 percent of his unpaid overtime wages).

                       d.     Statutory Damages for Wage
                              Statement and Wage Notice Violations

       Flores is also entitled to recover for wage-statement and wage-notice violations under the

New York WTPA, based on his allegations – which must be accepted as true – that he did not

receive any wage statements between February 27, 2015 and July 31, 2015. (Flores Decl.

¶¶ 15-16.) As he is entitled to recover $250 for each work day during that period for which

Defendant failed to provide him with proper wage statements, capped at $5,000, see N.Y. Lab.

Law § 198(1-d), and as that period included more than 20 work days, he is entitled to the

maximum of $5,000.00 in statutory damages for wage-statement violations.

       This Court similarly accepts Flores’s contention that he never received wage notices (id.

¶ 17), and concludes that he is therefore entitled to recover additional statutory damages in the

amount of $50.00 per work week, not to exceed $2,500.00. As Flores worked approximately 38

work weeks prior to February 27, 2015, he is entitled to statutory damages in the amount of

$1,900.00.

       I therefore recommend that Flores be awarded $6,900.00 in statutory damages under the

WTPA for Defendant’s failure to provide him with required wage statements and wage notices.




                                                36
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 37 of 61



                       e.      Prejudgment Interest

       Again, like Alonso, Flores is entitled, under the NYLL, to recover prejudgment interest

on his unpaid wages, and this Court finds that he is specifically entitled to prejudgment interest

on his unpaid overtime pay of $55,912.09, for the period up to the date when Plaintiffs made

their initial inquest submissions.

       This Court calculates this prejudgment interest from December 30, 2014 (the midpoint

date of his employment) to March 29, 2019, when Plaintiffs’ initial calculations were submitted.

Applying the prejudgment interest rate of nine percent per annum to this principal amount yields

prejudgment interest in the amount of $21,369.14 ($55,912.09 x .09 x (1,550/365)). I therefore

recommend that Flores be awarded that amount in prejudgment interest on damages arising out

of his wage claims, up to the date of Plaintiffs’ damages submissions, with additional interest to

be calculated by the Clerk of Court, at a rate of nine percent per annum, from March 29, 2019

through the date of final judgment.

       B.      Damages Recoverable by the Opt-In Plaintiffs

               1.      As Plaintiffs Failed To Serve Defendant With the Opt-In
                       Plaintiffs’ Consent-To-Join Forms Prior to the Court’s
                       Entry of the Default Judgment, that Judgment Should Be
                       Vacated to the Extent It Applies to the Opt-In Plaintiffs’ Claims.

       As noted above, where a plaintiff seeks to join a wage-and-hour case by way of the opt-in

procedure set out in Section 216(b) of the FLSA, the scope of that plaintiff’s potential recovery

has been held to be governed by the scope of the language contained in the plaintiff’s notice of

his or her consent to join the action. See, e.g., Williams, 358 F. Supp. 3d at 294 n.8. By logical

extension of this reasoning, before a defendant may be held in default for failing to defend

against an opt-in plaintiff’s claims, there should be proof that the consent form has been served

on the defendant.


                                                37
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 38 of 61



       Here, the Court issued its default judgment in favor of all Plaintiffs only after having

received an assurance by Plaintiffs’ counsel that all the filings that Plaintiffs had made in the

case, regarding all of the Opt-In Plaintiffs, had, in fact, been served on Defendant. (See Dkt. 31,

at 12 (Plaintiff’s counsel stating, after being asked by the Court whether there had been service

on Defendant as to the last plaintiff who sought to opt in to the action: “Yes, Your Honor. We

have served [D]efendant – each time we filed a document with the Court we have served

[Defendant].”).) The record, however, now reflects that the representation made by Plaintiffs’

counsel to the Court was incorrect, and that none of the consent-to-join forms – the documents

that were designed to give Defendant notice of the scope of the Opt-In Plaintiffs’ claims – had, in

fact, been served. (See Dkt. 66.) Indeed, it was not until after this Court directed Plaintiffs to

file proof of service of the consent forms (well after the entry of the default judgment) that

Plaintiffs apparently undertook to serve copies of the notice forms on Defendant. (See id.)

       This Court does acknowledge, as Plaintiffs point out (see id.), that, prior to the issuance

of the default judgment, Plaintiffs served Defendant with (1) a copy of the November 21, 2018

Clerk’s Certificate of Default, which noted the names of each of the Opt-In Plaintiffs and

indicated that they had sought to join the action, and (2) a copy of Plaintiff’s motion papers,

which purported to provide details regarding the Opt-In Plaintiffs’ claims. Neither of these

documents, however, should be deemed adequate substitutes for the consent forms. The Clerk’s

Certificate of Default merely recited that the Opt-In Plaintiffs had filed “Consent To Join

Form[s],” stating nothing about the contents of those forms (Dkt. 37), and Plaintiffs’ motion

papers, while setting out facts and legal argument, were motion papers – not a pleading, and not

notice of a claim. Certainly, Plaintiffs have cited no authority to suggest that adequate service of

process can be avoided, as long as the asserted claims are then described in a motion for a default



                                                 38
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 39 of 61



judgment, and the motion itself is served. At bottom, it cannot be said that, before obtaining the

default judgment in favor of all Plaintiffs in this case, Plaintiffs ever served Defendant with the

documents that have been held by courts to define – and afford notice of – the parameters of

opt-in plaintiffs’ claims. It therefore cannot be found that, prior to being held in default on the

Opt-In Plaintiff’s claims, Defendant was given adequate notice of the claims it was facing from

those plaintiffs, as required to satisfy constitutional due process concerns. See Mullane v. Cent.

Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). Based on Plaintiffs’ lack of timely

service on Defendant of the notices filed by the Opt-In Plaintiffs, setting out the scope of their

claims, I recommend that the default judgment in favor of the Opt-In Plaintiffs be vacated, and

that damages be awarded only to the Named Plaintiffs.

               2.      Should the Court Determine That Notice Was
                       Sufficient For Defendant To Be Held in Default on the
                       Opt-In Plaintiffs’ Claims, Then Those Plaintiffs Should
                       Only Be Awarded Damages Under the FLSA (and Not
                       the NYLL), Based on the Contents of Their Opt-In Forms.

       Should the Court disagree with the reasoning set out above and find that, in the

circumstances presented, Defendant was given sufficient notice of the Opt-In Plaintiffs’ claims

to enable the Court to hold Defendant in default on those claims, then I would nonetheless

recommend that the recovery awarded to the Opt-In Plaintiffs, upon Defendant’s default, be less

than what has been requested.

       Although, in their damages submissions, Plaintiffs purport to seek damages for the Opt-In

Plaintiffs under the NYLL (see Dkts. 52-53, 60-61), it remains the law in this Circuit that these

plaintiffs’ consent forms should be held to govern the scope of their potential recovery, see

Williams, 358 F. Supp. 3d at 294 n.8, and, in this instance, the consent forms cannot be read as

broad enough to entitle the Opt-In Plaintiffs to recover under the NYLL. On their face, the



                                                 39
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 40 of 61



consent forms are explicitly limited to the FLSA, stating only that the Opt-In Plaintiffs were

consenting to join the action “in order to seek redress for violations of the Fair Labor Standards

Act, pursuant to 29 U.S.C. § 216(b).” (See Background, supra, at Section B; Dkts. 11-14, 23.)

Nowhere do the forms reference state law, nor do they contain any general language that could

even arguably be construed to reflect an intention to assert NYLL claims. (See generally id.;

Saleem, 2014 WL 7106442, at *1; cf. Hicks v. T.L. Cannon Corp., 35 F. Supp. 3d 329, 339

(W.D.N.Y. 2014) (finding that opt-in plaintiffs could seek relief under the NYLL where consent

form broadly stated that opt-in “wish[ed] to preserve and pursue any claim that [plaintiff] may

have to the greatest extent possible” and “expressly consent[ed] to the use of th[e]consent form

for purposes of making [opt-in plaintiff] a party plaintiff in any lawsuit and/or lawsuits that

plaintiffs’ attorneys have brought and/or may bring on behalf of [opt-in plaintiff] and other

employees alleged to be similarly situated”).)

       Especially in light of the requirement of Rule 54(c) that damages awarded upon a default

may not differ “in kind” from the damages that have been requested in the Complaint – a Rule

that should apply with equal force to opt-in plaintiffs, with respect to the notices they file

indicating the type of claims they seek to assert – this Court finds that in no event should the

Opt-In Plaintiffs, in this case, be permitted to recover damages, upon Defendant’s default, on any

NYLL claims that they may now be trying to advance. Rather, to the extent they may recover

here, their recovery should be limited to the damages that are available to them under the FLSA.

       Further, this Court notes that four of the five Opt-In Plaintiffs – Maldonado, Soriano,

Tapia, and Velos – ceased working for Defendant over three years prior to the filing of their

consent forms and, indeed, over three years prior even to the filing of the Complaint (compare

Maldonado Decl. ¶ 3 with Dkt. 1, 11; compare Soriano Decl. ¶ 3 with Dkt. 1, 14; compare Tapia



                                                  40
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 41 of 61



Decl. ¶ 3 with Dkt. 1, 23; compare Velos Decl. ¶ 3 with Dkt. 1, 13), and thus their claims would

ordinarily be barred by the FLSA’s statute of limitations. Nonetheless, should the Court

determine that these plaintiffs are entitled to pursue damages in connection with the default

judgment that the Court has issued, then the Court should find that Defendant waived its statute-

of-limitations defense by way of its default, see Guallpa, 2014 WL 2200393, at *2 n.2, although

these plaintiffs’ recovery would still then be limited to a three-year period, see id.

       For the reasons discussed below, if the Court were to determine that it would be

appropriate to award damages to the Opt-In Plaintiffs at this time, then the amounts that should

be awarded to them, under the FLSA, should be calculated as follows:

                       a.      FLSA Damages That Would Be Available to Perez

                               i.      Unpaid Overtime Compensation

       In his submitted Declaration, Perez asserts that Defendant paid him (1) a fixed weekly

salary of $550 for the period from August 2012 through March 2016, during which he generally

worked 65 hours per week; (2) a fixed weekly salary of $650 for the period from April 2016

through November 2016, during which he generally worked 72 hours per week; and (3) a fixed

weekly salary that was again $550, for the period from December 2016 through January 7, 2017,

during which he generally worked 63 hours per week. (Perez Decl. ¶¶ 12-17.)

       Based on these asserted weekly hours, Perez would have worked between 23 and 32

hours of overtime each week. In the absence of any evidence of an agreement between the

parties that Perez’s weekly salary would cover the full hours that he worked each week, this

Court presumes that Perez’s weekly salary covered only the first 40 hours of his work, which

yields a base hourly rate of $13.75 for the periods from August through March of 2016, and

December 2016 through January 7, 2017, and $16.25 for the period from April through



                                                  41
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 42 of 61



November of 2016. As these rates were, for all relevant periods, more than the applicable

federal minimum wage rate (see Discussion, supra, at Section (I)(E)), Perez has demonstrated

that he was entitled to overtime pay under the FLSA at the rate of $20.63 per hour 6 for the

periods from August through March of 2016 and December 2016 through January 7, 2017, and

at the rate of $24.38 per hour for the period from April through November of 2016, for the hours

he worked in excess of 40 per week. See 29 U.S.C. § 207(a)(1).

       Applying these figures, and the underlying assumption that Perez, like the Named

Plaintiffs, worked 50 weeks per year, Plaintiffs have reasonably shown that Perez was employed

by Defendant for (1) approximately 183.10 work weeks from August 2012 through March 2016;

(2) 33.79 work weeks from April through November of 2016; and (3) 4.53 work weeks from

December 2016 through January 7, 2017, for an overall total of 221.42 work weeks. As Perez

would only be entitled to recover damages under the FLSA, however, and not the NYLL, his

recovery would be limited to a three-year period. Guallpa, 2014 WL 2200393, at *2 n.2.

Accordingly, the time period for which Perez could recover damages would be limited to the

period from January 7, 2014 to January 7, 2017; applying Plaintiffs’ assumption that Perez only

worked 50 weeks each year, this would result in a total of 150 work weeks. In order to calculate

his potential damages, this Court has therefore deducted the earliest 71.42 work weeks from

Perez’s total time employed with Defendant, resulting in a reduction of his hours for the initial

period of his employment (i.e., the period from August 2012 through March 2016) to only

111.68 work weeks, instead of 183.10 work weeks, as set out above.

       Therefore, for the first of the three identified periods of his employment, Perez would be

entitled to recover $57,598.96 in unpaid overtime compensation ($20.63/hour x 25 hours/week x


       6
           This Court has rounded the overtime rates used in Plaintiff’s chart for Perez.

                                                  42
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 43 of 61



111.68 weeks). For the second period, he would be entitled to recover $26,362.55

($24.38/hour x 32 hours/week x ~33.79 weeks). And finally, for the third period, he would be

entitled to $2,150.85 ($20.63/hour x 23 hours/week x ~4.53 weeks).

          In total, in the event the Court determines that Perez should be awarded damages at this

time, the amount to which he would be entitled, under the FLSA, for his unpaid overtime would

be $86,112.36.

                                 ii.    Liquidated Damages

          If found entitled to damages, then Perez should also be awarded $86,112.36 in liquidated

damages, as the FLSA provides for liquidated damages in the amount of 100 percent of a

plaintiff’s unpaid wages. See 29 U.S.C. § 216(b); see also, e.g., Galeana, 120 F. Supp. 3d

at 317.

                                 iii.   Prejudgment Interest

          As set out above (see Discussion, supra, at Section (I)(I)), prejudgment interest is not

available where liquidated damages are awarded under the FLSA. As Perez may only be found

to have recoverable damages under the FLSA (and not the NYLL), I do not recommend that he

be awarded any prejudgment interest.

                         b.      FLSA Damages That Would Be Available to Maldonado

                                 i.     Unpaid Overtime Compensation

          As set out above, Maldonado alleges that, throughout his employment with Defendant, he

was paid a fixed weekly salary of $560. (Maldonado Decl. ¶ 12.) This Court takes that

allegation as true, as well as the alleged fact that Maldonado generally worked 60 hours per

week. (Id. ¶ 11-12.) Thus, this Court concludes that, after the first 40 hours, Maldonado worked

20 hours of overtime per week throughout his employment with Defendant. Given the absence



                                                   43
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 44 of 61



of an agreement between the parties that Maldonado’s weekly salary would cover the full hours

that he worked each week, this Court presumes that Maldonado’s weekly salary covered only the

first 40 hours of his work, see Pastor, 2017 WL 5625556, at *2-3; Pinovi, 2015 WL 4126872, at

*4-5; Amaya, 2012 WL 130425, at *9, which yields a base hourly rate of $14. As this base

hourly rate was, for all relevant periods, more than the applicable federal and state minimum

wage rates (see Discussion, supra, at Section I(D)), Maldonado, if allowed to recover at this

time, would be entitled to overtime pay (i.e., one and one-half times his regular rate, see 29

U.S.C. § 207(a)(1)) at an hourly rate of $21 for the hours he worked in excess of 40 per week.

       Plaintiff’s damages chart lists Maldonado’s start date as August 6, 2012, and his end date

as August 30, 2014, resulting in approximately 103.57 work weeks, after subtraction of his

pro-rated time off. In total, this amounts to an underpayment of $43,500.00 in overtime wages to

Maldonado ($21.00/hour x 20 hours/week x ~103.57 weeks), and, if an award is made in

Maldonado’s favor, I recommend that he be awarded this amount.

                              ii.     Liquidated Damages

       If granted an award, Maldonado, like Perez, would also be entitled to liquidated damages

under the FLSA, in the amount of 100 percent of his unpaid wages. As his unpaid wages totaled

$43,500.00, this would represent the amount of liquidated damages to which he would

additionally be entitled.

                              iii.    Prejudgment Interest

       Assuming liquidated damages are awarded to Maldonado under the FLSA, he would not

also be entitled to recover prejudgment interest, for the reasons discussed above, and none should

be awarded.




                                                44
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 45 of 61



                       c.     FLSA Damages That Would Be Available to Soriano

                              i.      Unpaid Overtime Compensation

       Soriano alleges that, throughout his employment with Defendant, he was paid a fixed

weekly salary of $400. (Soriano Decl. ¶ 13.) This Court takes that allegation as true, as well as

the alleged fact that Soriano generally worked 66 to 72 hours per week. (Id. ¶¶ 10-11.) Thus,

this Court concludes that, after the first 40 hours, Soriano worked, on average, 29 hours of

overtime per week throughout his employment with Defendant. Given the absence of an

agreement between the parties that Soriano’s weekly salary would cover the full hours that he

worked each week, this Court presumes that Soriano’s weekly salary covered only the first 40

hours of his work, see Pastor, 2017 WL 5625556, at *2-3; Pinovi, 2015 WL 4126872, at *4-5;

Amaya, 2012 WL 130425, at *9, which yields a base hourly rate of $10. As this base hourly rate

was, for all relevant periods, more than the applicable federal and state minimum wage rates (see

Discussion, supra, at Section I(D)), Soriano was entitled to overtime pay (i.e., one and one-half

times his regular rate, see 29 U.S.C. § 207(a)(1)) at an hourly rate of $15.00 for the hours he

worked in excess of 40 per week.

       Plaintiff’s damages chart lists Soriano’s start date as August 6, 2012, and his end date as

September 27, 2014, resulting in approximately 107.42 work weeks, after subtraction of his

pro-rated time off. In total, this amounts to an underpayment of $46,726.65 in overtime wages to

Soriano ($15.00/hour x 29 hours/week x ~107.42 weeks), and, if the Court determines that

Soriano should be awarded damages at this time, I recommend that he be awarded this amount,

under the FLSA.




                                                45
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 46 of 61



                              ii.     Liquidated Damages

       Like the other Opt-In Plaintiffs, Soriano, if awarded damages, would also be entitled to

recover liquidated damages under the FLSA, in the amount of 100 percent of his unpaid wages;

in his case, this would be another $46,726.65.

                              iii.    Prejudgment Interest

       For the reasons already discussed, Soriano would not be entitled to recover prejudgment

interest, in addition to liquidated damages, under the FLSA.

                       d.     FLSA Damages That Would Be Available to Tapia

                              i.      Unpaid Overtime Compensation

       Tapia contends that, throughout his employment with Defendant, he was paid a fixed

weekly salary of $480. (Tapia Decl. ¶ 13.) This Court takes that allegation as true, as well as the

alleged fact that Tapia generally worked 110 hours per week. (Id. ¶¶ 10-11.) Thus, this Court

concludes that, after the first 40 hours, Tapia worked 70 hours of overtime per week throughout

his employment with Defendant. Given the absence of an agreement between the parties that

Tapia’s weekly salary would cover the full hours that he worked each week, this Court presumes

that Tapia’s weekly salary covered only the first 40 hours of his work, see Pastor, 2017 WL

5625556, at *2-3; Pinovi, 2015 WL 4126872, at *4-5; Amaya, 2012 WL 130425, at *9, which

yields a base hourly rate of $12. As this base hourly rate was, for all relevant periods, more than

the applicable federal and state minimum wage rates (see Discussion, supra, at Section I(D)),

Tapia was entitled to overtime pay (i.e., one and one-half times his regular rate, see 29 U.S.C.

§ 207(a)(1)) at an hourly rate of $18.00 for the hours he worked in excess of 40 per week.

       Plaintiff’s damages chart lists Tapia’s start date as June 3, 2013 and his end date as

March 27, 2015, resulting in approximately 90.93 work weeks, after subtraction of his pro-rated



                                                 46
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 47 of 61



time off. This means that, under the FLSA, Tapia was underpaid by $114,576.92 in overtime

wages ($18.00/hour x 70 hours/week x ~90.93 weeks), and, if an award is granted in his favor,

he should be awarded that amount.

                              ii.     Liquidated Damages

       Like the other Opt-In Plaintiffs, Tapia would also entitled to liquidated damages under

the FLSA, in the amount of 100 percent of his unpaid wages, for an additional $114,576.92.

                              iii.    Prejudgment Interest

       As with the other Opt-In Plaintiffs, Tapia would not be entitled to prejudgment interest, if

he were awarded liquidated damages under the FLSA.

                       e.     FLSA Damages That Would Be Available to Velos

                              i.      Unpaid Overtime Compensation

       Velos alleges that, throughout his employment with Defendant, he was paid a fixed

weekly salary of $420. (Velos Decl. ¶ 13.) This Court takes that allegation as true, as well as the

alleged fact that Velos generally worked 76 to 84 hours per week. (Id. ¶¶ 10-11.) Thus, this

Court concludes that Velos worked, on average, 40 hours of overtime per week throughout his

employment with Defendant. As there is no suggestion of an agreement between the parties that

Velos’s weekly salary would cover the full hours that he worked each week, this Court

presumes, for the same reasons set forth above, that Velos’s weekly salary covered only the first

40 hours of his work, resulting in a base hourly rate of $10.50. As this base hourly rate was, for

all relevant periods, more than the applicable federal and state minimum wage rates (see

Discussion, supra, at Section I(D)), Velos was entitled to overtime pay (i.e., one and one-half

times his regular rate, see 29 U.S.C. § 207(a)(1)) at an hourly rate of $15.75 for the hours he

worked in excess of 40 per week.



                                                47
       Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 48 of 61



        Plaintiff’s damages chart lists Velos’s start date as October 7, 2013 and his end date as

January 31, 2015, resulting in approximately 66.07 work weeks, after subtraction of his pro-rated

time off. Based on this, Velos was underpaid for his overtime hours by $41,625.00

($15.75/hour x 40 hours/week x ~66.07 weeks), and, if an award is granted to him, he should be

awarded that amount.

                               ii.    Liquidated Damages

        For the same reasons set forth above with respect to the other Opt-In Plaintiffs, Velos

would also be entitled to liquidated damages under the FLSA, in the amount of 100 percent of

his unpaid wages, or an additional $41,625.00.

                               iii.   Prejudgment Interest

        Once again, as Velos’s recovery, if any, should be only under the FLSA, he would not be

entitled to recover both liquidated damages and prejudgment interest.

III.    ATTORNEYS’ FEES AND COSTS

        Plaintiffs seek $299,302.50 in attorneys’ fees for 679.40 hours of work performed by

counsel and support staff in connection with this action. (See Brooks Decl. Ex. I (“Fee

Summary”) (Dkt. 53-9). 7) Plaintiffs also seek litigation costs in the amount of $4,411.26. (See

Dkt. 53-10 (“Sum of Costs”).) As discussed below, this Court finds both the requested fees and

costs to be markedly excessive, for a number of reasons. For these reasons, I recommend that, if


        7
         The total hours reflected in this summary equal 718.3, reflecting 379.8 hours of attorney
time and 338.5 hours of paralegal and law-clerk time. (Id.) Plaintiffs have voluntarily deducted
38.9 hours of paralegal and law-clerk time from their ultimate fee request, and, thus, for
counsel’s support staff, Plaintiffs are only seeking compensation for 299.6 hours. (See id.) It is
not clear whether the 38.9 hours were deducted from law-clerk time, paralegal time, or a
combination thereof. This Court notes, however, that the deducted hours are equal to the total
amount of time billed by a “New York Law Clerk,” and thus the Court has presumed, for the
purposes of its analysis, that Plaintiffs deducted the full amount of the New York Law Clerk’s
hours from their fee request. (Id.)

                                                 48
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 49 of 61



the Court accepts my recommendation that the default judgment be vacated as to the Opt-In

Plaintiffs’ claims, then the Named Plaintiffs be awarded $78,576.75 in attorneys’ fees and

$2,227.77 in costs. If, instead, the Court were to determine that damages should, in fact, be

awarded to all Plaintiffs at this time, then I would recommend that Plaintiffs be awarded

$104,769.00 in attorneys’ fees and $2,970.36 in costs.

       A.      Reasonable Hourly Rates

       In this case, Plaintiffs were represented by attorneys Lewis Steel, Esq. (“Steel”),

Molly Brooks, Esq. (“Brooks”), Cheryl-Lyn Bentley, Esq. (“Bentley”), and

Chauniqua D. Young, Esq. (“Young”), of the law firm of Outten & Golden LLP (“Outten &

Golden,” or the “Firm”). (Fee Summary.) Various unidentified support staff at the Firm,

including paralegals and law clerks, also performed work on this matter. (Id.)

       Steel graduated from New York Law School in 1963, where he was editor of the Law

Review, and he now serves as Senior Counsel to the Firm. (Brooks Decl. ¶ 29.) He is an

experienced litigator in the field of employment law, and he requests approval of a rate of $900

per hour. (Id.) Brooks received her law degree from Northeastern University in 2004, and is a

partner in the Firm. (Brooks Decl. ¶ 26; Fee Summary.) She has represented plaintiffs in

employment cases for over 10 years, serves on the employment law committees of various bar

associations, and requests approval of a rate of $750 per hour. (Brooks Decl. ¶ 26.)

       Bentley and Young are both associates at the Firm. Plaintiffs request that the Court find

$475 per hour to be a reasonable rate for Bentley and $450 per hour to be a reasonable rate for

Young. (Fee Summary.) Bentley graduated from Yale Law School in 2011 and became

associated with the Firm in 2015, after clerking for the Honorable Petrese B. Tucker, Chief Judge

of the United States District Court for the Eastern District of Pennsylvania. (Brooks Decl. ¶ 27.)



                                                49
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 50 of 61



Although Bentley has “exclusively represented employees in employment law matters” since

arriving at Outten & Golden, it is unclear whether Bentley had any experience in the

employment law field prior to her time at the Firm. (See generally id.) Young graduated from

Cardozo Law School in 2012, and became associated with the Firm in September 2014, later

leaving and then returning to the Firm in 2018, following a clerkship with the Honorable

Barbara C. Moses, a United States Magistrate Judge in this District. (Brooks Decl. ¶ 28.) It is

also unclear whether Young had any experience in employment law prior to her arrival at Outten

& Golden. (See generally id.)

       The rates requested by Plaintiffs’ counsel are not justified here. Courts in this District

“have consistently found that the reasonable hourly billing rate for partners in wage-and-hour

cases is between $300 and $400 per hour and that the reasonable hourly billing rate for mid-level

associates is approximately $200 per hour. McGreevy v. Life Alert Emergency Response, Inc.,

258 F. Supp. 3d 380, 389 (S.D.N.Y. 2017). Although “some courts in this District have found

that a higher hourly billing rate is appropriate for Outten & Golden attorneys,” id., the rates

awarded to Outten & Golden attorneys of similar experience to those here have nevertheless

been lower than the rates sought in this case, see id. at 389-90 (collecting cases, and awarding,

for example, $350/hour to Outten & Golden associates with more than eight years of experience

and $250/hour for an associate with five years of experience).

       Moreover, counsel’s performance in this case, as well as their inquest submissions, do not

reflect what this Court would expect from counsel who hold themselves out as highly

experienced attorneys who should be granted hourly rates significantly above the norm. As

discussed above, Plaintiffs’ counsel neglected to serve important filings on Defendant before

default judgment was entered (despite representing to the Court that they had done so); submitted



                                                 50
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 51 of 61



initial damages calculations that, due to lack of clarity, this Court was unable to replicate for

purposes of review, resulting in a direction from this Court that counsel supplement and explain

their presented figures; failed to address key legal issues, such as the ability of the Opt-In

Plaintiffs to recover damages under the NYLL when their consent forms made no reference to

state law, and the effect the statute of limitations should play in the Court’s analysis, should the

Opt-In Plaintiffs be found to be entitled to recover only under the FLSA; and, finally, made

notable legal errors in their calculations of spread-of-hours damages and prejudgment interest.

       Overall, based on a review of the rates that have been previously been awarded in this

District to Outten & Golden attorneys, rates that have been awarded to other counsel in wage-

and-hour cases, and counsel’s performance in this particular case, this Court cannot recommend

that counsel receive a premium rate here, for their supposedly superior experience and

subject-matter expertise. Based on Steel’s senior level, and the fact that, 12 years ago, when he

was of counsel to the firm (as opposed to senior counsel), he was awarded the rate of $625 per

hour by a court in this District, see Rozell v. Ross-Holst, 576 F. Supp. 2d 527 (S.D.N.Y. 2008),

I recommend that he be awarded a rate of $700 per hour. I further recommend that Brooks, who

seems to have taken primary responsibility for this action, be awarded the rate of $450 per hour,

and that Bentley’s and Young’s requested rates each be reduced to $250 per hour.

       Finally, Outten & Golden requests a rate of $270.00 per hour for work performed by

paralegals, and $250.00 per hour for law clerks. (See Fee Summary.) Typically, however, courts

in this District award paralegal rates in the range of $100 to $150 per hour. William, 2018 WL

3370678, at *8 (awarding Outten & Golden paralegal fees at a rate of $150 per hour and law

clerk fees at a rate of $100 per hour and collecting cases). In this case, Plaintiffs’ damages

submissions provide no details regarding the relative experience of the paralegals who billed



                                                  51
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 52 of 61



time to this matter, and therefore this Court recommends that the rates for both the Firm’s

paralegals and law clerks be reduced to $100 per hour.

       B.      Reasonable Hours

       In support of Plaintiffs’ request for attorneys’ fees, Outten & Golden has provided the

Court with a copy of its time records, which appear to have been maintained contemporaneously

during the course of the litigation, and which show the billable hours counsel expended during

the prosecution of the action. This Court has reviewed the records submitted by counsel and, for

several reasons, finds that that stated hours should be reduced.

       First, this Court notes that this matter involved straightforward claims under the FLSA

and NYLL – claims with which Plaintiffs’ counsel purport to be well-acquainted – and

Defendant has defaulted. Even accepting counsel’s representations that they made valiant

attempts to resolve the matter prior to bringing the instant litigation, and acknowledging that this

case involves seven Plaintiffs and several different types of claimed damages, the nearly

$300,000 sought by Plaintiffs’ counsel – representing approximately 680 hours of work – would

appear to be greatly disproportionate to the amount of work required to resolve a case in which

the defendant has failed to appear. See, e.g., Bank of Am., N.A. v. Brooklyn Carpet Exch., Inc.,

No. 15cv5981 (LGS) (DF), 2016 WL 8674686 (S.D.N.Y. May 13, 2016) (finding time expended

to be excessive in light of default posture of the case, and applying 25% reduction to requested

attorneys’ fees), report and recommendation adopted, 2016 WL 3566237 (June 27, 2016).

       Second, this Court concludes that there are several tasks and categories reflected in the

time records submitted by counsel that indicate excessive time spent on this matter. For

example, counsel represents that approximately 36 hours were spent on drafting and filing the

Complaint, but the document is not lengthy, and it contains relatively few specific allegations



                                                 52
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 53 of 61



regarding the parties, and far more boilerplate. (See generally Ex. H; see also Ortiz v. Chop’t

Creative Salad Co. LLC, 89 F. Supp. 3d 573, 593 (S.D.N.Y. 2015) (finding that “[b]etween

[Outten and Golden’s] experience and background and their ability to utilize previous complaints

in drafting the instant complaint . . . the number of attorneys and the number of hours expended

drafting, editing and revising the complaint was excessive, duplicative and unnecessary”).) This

Court is also skeptical that, even considering that translation services were apparently needed to

communicate with their clients, it was appropriate to spend approximately 16 hours preparing a

retainer agreement for Alonso. (See generally Ex. H.) Most strikingly, counsel apparently

expended approximately 90 hours on the motion for default judgment filed in September of

2018; even assuming this time was not excessive, counsel then spent approximately another 90

hours on preparing their inquest submissions, despite the fact that there are substantial

similarities between the Complaint, the default judgment motion filed in September and

supplemental filings in connection with that motion, and the papers filed in support of Plaintiff’s

damages. (See generally Ex. H; Dkts. 1, 16-18, 52-53.)

       Third, a number of time entries submitted by counsel are too vague for this Court to

determine whether they reflect time reasonably spent. For instance, on November 4-5, 2018,

Bentley billed a total of 5.4 hours to “[p]repare for default hearing.” The time entries do not

specify the tasks performed by Bentley to prepare for the hearing, and, in light of the length of

time involved, this Court assumes, but cannot confirm, that this “preparation” must have

reflected multiple tasks that were not segregated in the billing, so as to enable this Court to

ascertain their reasonableness.

       Relatedly, this Court has identified a number of instances in which Bentley, Steel, and a

paralegal with the initials “JSQ” submitted time entries that are “block billed” (i.e., multiple



                                                 53
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 54 of 61



tasks are clustered together in the same billing entry). 8 While the practice of block billing “is not

prohibited in this Circuit,” Rodriguez v. McLoughlin, 84 F. Supp. 2d 417, 425 (S.D.N.Y. 1999);

see also, e.g., Hutchinson v. McCabee, No. 95cv5449 (JFK), 2001 WL 930842, at *4 (S.D.N.Y.

Aug. 15, 2001), it is difficult for the court to evaluate whether the time spent on a given task was

excessive where the attorney has grouped different tasks together in a single time entry. Thus, at

times, courts have reduced or even disallowed requested attorneys’ fees where the supporting

time records were not broken out with sufficient detail to enable the courts to determine the

reasonableness of the time spent on particular tasks. See, e.g., Green v. City of New York, 403 F.

App’x 626, 630 (2d Cir. 2010) (affirming hours reduction for pervasive block billing in time

entries); Bank v. Ho Seo, No. 06cv15445 (LTS) (RLE), 2009 WL 5341672, at *5 (S.D.N.Y.

Dec. 16, 2009) (reducing a fee award and noting that the process of combining “multiple tasks

into one entry” blocks the court’s “efforts to evaluate the reasonableness of any of the listed

activities” (internal quotation marks and citation omitted)), adopted as modified on other

grounds, 2010 WL 129681 (Jan. 13, 2010). Here, there are several time entries that do not

specify the amount of time spent on each listed task, and thus this Court cannot determine

whether an excessive amount of time was spent on any of the listed tasks. While it is possible

that the total time listed was all reasonably spent, it is difficult for this Court to confirm this.




        8
          By way of example, on October 22, 2018, “JSQ” billed 1.6 hours to “[r]eview and
finalize opt-in plaintiff declaration; prepare cover letter for same; correspondence with CDB re
opt-in plaintiff declaration; prepare FedEx delivery of cover letter and declaration to opt-in
plaintiff (Brooks Decl. Ex. H, at 21); on October 30, 2018, Bentley billed 1.56 hours to “[r]eview
exhibits for supplemental filing, amend proposed order, declaration, and review damages” (id.);
and on January 2, 2019, Steel billed three hours to “review documents in binders; develop
approach re damages of Plaintiff and Opt-Ins; review emails with CDB re client damages” (id.,
at 26).

                                                   54
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 55 of 61



       Where attorney time records are inadequate to allow for judicial review, it is appropriate

for the court to reduce the hours stated, see Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). A

percentage reduction, typically in the range of 20 to 30 percent, is often applied as a “practical

means of trimming fat” from a fee application. Carey, 711 F.2d at 1146; see also, e.g., Kirsch v.

Fleet St. Ltd., 148 F.3d 149, 173 (2d Cir. 1998) (affirming 20% fee reduction for vagueness and

other deficiencies in attorney billing records); Terminate Control Corp. v. Nu–Life Constr.

Corp., 28 F.3d 1335, 1342-43 (2d Cir. 1994) (30% fee reduction for “lack of specific record

keeping-was within the district court's discretion); Suchodolski Associates, Inc. v. Cardell

Financial Corp., Nos. 03cv4148 (WHP), 04cv5732(WHP), 2008 WL 5539688, at *2 (S.D.N.Y.

Dec. 18, 2008) (collecting cases applying percentage reductions of up to 30%).

       In light of the default posture of this case, what this Court perceives as excessive billing

for certain tasks, and entries which are too vague to permit this Court’s review, this Court

recommends that the number of hours billed by counsel to this case be reduced, overall, by

30 percent.

       C.      Lodestar Calculation

       Using the reasonable rates and hours described above (i.e., with counsel’s stated hours

reduced by 30 percent) would result in the following lodestar calculation:

                                    Reasonable                Reasonable
         Timekeeper                 Hourly Rate              Hours Worked     Fees Incurred
 Lewis Steel, Esq.                   $700.00          x          15.96     =     $11,172.00
 Molly Brooks, Esq.                  $450.00          x          50.96     =     $22,932.00
 Cheryl-Lyn Bentley, Esq.            $250.00          x         168.21     =     $42,052.50
 Chauniqua D. Young, Esq.            $250.00          x          30.73     =       $7,682.50
 Paralegals                          $100.00          x          198.1     =     $19,810.00
 Law Clerks                          $100.00          x            11.2    =       $1,120.00
                                                                         TOTAL: $104,769.00




                                                 55
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 56 of 61



       This Court finds no exceptional circumstances here that would warrant deviation from the

lodestar. See Perdue, 559 U.S. at 552. This Court notes, however, that the above analysis is

based on a review of all of the fees incurred by counsel in connection with this action, including

the prosecution of the claims of the five Opt-In Plaintiffs. If the Court were to agree with the

recommendation set out herein that the default judgment be vacated as to those plaintiffs, then

Plaintiffs should not recover, at least at this juncture, for the time spent by their counsel to

prosecute the unsuccessful claims. This Court finds that it would generally be reasonable to

assign 25 percent of counsel’s time to the prosecution of the claims of the Opt-In Plaintiffs.

Accordingly, I recommend that the Named Plaintiffs be awarded $78,576.75 in attorneys’ fees,

representing a 25-percent reduction of the lodestar set out above. If, of course, the Court were to

determine that the default judgment should stand in its entirety and that the Opt-In Plaintiffs

should be awarded damages, then I would recommend that the full lodestar of $104,769.00 be

awarded.

       D.      Costs

       Plaintiffs additionally seek litigation costs in the amount of $4,411.26, including

$1,009.20 for “computerized research,” $63.88 for courier fees, a $400 filing fee, $159.84 for

court transcript fees, $682.28 for FedEx/UPS fees, $120.67 for meals, $815.86 for

printing/copying/scanning fees, $70 for process server fees, $32.06 for telephone charges, $40

for translation fees, $934.18 for travel expenses, and $83.29 for USPS postage. (Sum of Costs.)

Although Plaintiffs did not initially attach supporting documentation for these costs (see

generally Sum of Costs), Plaintiffs’ supplemental filing included a breakdown and

documentation supporting most of their requests for costs (Brooks Supp. Decl., Ex. N-O).




                                                  56
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 57 of 61



       To a certain extent, this Court finds that the costs sought by Plaintiffs are proper and

adequately supported. Plaintiffs have not provided any documentation at all, however, for the

costs they reportedly incurred for postage. According to Plaintiffs’ counsel, receipts for these

expenses are not available because the records “are maintained only for a few months.” (Brooks

Supp. Decl. ¶¶ 8-9.) It is Plaintiff’s burden, however, to demonstrate that the litigation costs

sought were reasonably incurred and are properly recoverable from the defaulting Defendants,

and Plaintiffs’ mere representation that such costs were incurred is not sufficient. Moreover,

Plaintiffs have provided no explanation as to why, in a case where, as noted above, counsel have

touted their knowledge and expertise, and where the only motion practice prior to the damages

inquest involved a motion for a default judgment, it was reasonable for counsel nonetheless to

spend over $1,000.00 in legal research costs; why, in a case that proceeded to a default judgment

following Defendant’s nonappearance, it would be appropriate to require Defendant to reimburse

Plaintiffs’ counsel for over $100 in meal orders; or why, in a case where all Plaintiffs are

seemingly located in New York City, and where, based on the Docket, the prosecution of the

case necessitated only two court appearances, it was reasonable for counsel to have incurred

nearly $1000.00 in travel expenses. Absent explanation, this Court cannot ascertain the

reasonableness of these expenses, which, on their face, seem excessive.

       Based on the lack of documentation, I recommend that the requested postage costs be

disallowed, and based on the lack of adequate explanation and the circumstances of this case, I

recommend that the requested costs for computerized research be reduced by 30 percent and that

the costs of meals and travel be disallowed. I also recommend that, like the requested attorneys’

fees, Plaintiffs’ requested costs be subject to a further reduction of 25 percent, if the Court

accepts my recommendation that the default judgment be partially vacated. In this Court’s view,



                                                  57
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 58 of 61



such a reduction would yield a reasonable approximation of the costs incurred by Plaintiffs’

counsel to prosecute only the Named Plaintiffs’ claims.

        Accordingly, I recommend that the Named Plaintiffs be awarded costs in the reduced

amount of $2,227.77 (if the default judgment is vacated as to the claims of the Opt-In Plaintiffs),

calculated as follows:

                $706.44 (computerized research)
                  63.88 (courier fees)
                 400.00 (filing fee)
                 159.84 (court transcript fees)
                 682.28 (FedEx/UPS fees)
                 815.86 (printing/copying/scanning fees)
                  70.00 (process server fees)
                  32.06 (telephone charges)
                  40.00 (translation fees)
              $2,970.36
               - 742.59 (less 25%)
              $2,227.77

and the somewhat larger amount of $2,970.36 (should the Court determine that the Opt-In

Plaintiffs are also entitled to recover at this time).

                                           CONCLUSION

        For the foregoing reasons, I respectfully recommend that upon its default, Defendant be

held liable for:

        1.         Damages to plaintiff Alonso in the amount of $183,026.99
                   representing:

                   a.     $74,994.85 in unpaid overtime wages;

                   b.     $74,994.85 in liquidated damages;

                   c.     $7,500.00 in statutory damages for failure to provide wage
                          statements and wage notices;

                   d.     $25,537.29 in prejudgment interest; plus




                                                   58
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 59 of 61



               additional interest to be calculated by the Clerk of Court, at a rate
               of nine percent per annum, from March 29, 2019 through the date
               of final judgment; and

       2.      Damages to plaintiff Flores in the amount of $140,093.32,
               representing:

               a.     $55,912.09 in unpaid overtime wages;

               b.     $55,912.09 in liquidated damages;

               c.     $6,900.00 in statutory damages for failure to provide wage
                      statements and wage notices;

               d.     $21,369.14 in prejudgment interest; plus

               additional interest to be calculated by the Clerk of Court, at a rate
               of nine percent per annum, from March 29, 2019 through the date
               of final judgment;

       As for the Opt-In Plaintiffs, I recommend that the default judgment entered in Plaintiffs’

favor in this case be vacated as to the Opt-In Plaintiffs’ claims, and that no damages be awarded

to them. If, however, the Court should determine that Defendant had adequate notice of the

Opt-In Plaintiffs’ claims, then I would recommend that these plaintiffs be awarded damages only

under the FLSA, in the following amounts, and without prejudgment interest:

       1.      As to opt-in plaintiff Perez, $172,224.72, representing $86,112.36
               in unpaid overtime compensation and another $86,112.36 in
               liquidated damages;

       2.      As to opt-in plaintiff Maldonado, $87,000.00, representing
               $43,500.00 in unpaid overtime compensation and another
               $43,500.00 in liquidated damages;

       3.      As to opt-in plaintiff Soriano, $93,453.30, representing $46,726.65
               in unpaid overtime compensation and another $46,726.65 in
               liquidated damages;

       4.      As to opt-in plaintiff Tapia, $229,153.84, representing $114,576.92
               in unpaid overtime compensation and another $114,576.92 in
               liquidated damages; and



                                                 59
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 60 of 61



       5.      As to opt-in plaintiff Velos, $83,250.00, representing $41,625.00
               in unpaid overtime compensation and another $41,625.00 in
               liquidated damages.

       I further recommend that Plaintiffs be awarded attorneys’ fees and costs. If the Court

accepts the above recommendation that the default judgment be vacated, and that damages be

awarded only in favor of the Named Plaintiffs, then I recommend an attorneys’ fee award of

$78,576.75, and a cost award of $2,227.77. If the Court were to award damages to the Opt-In

Plaintiffs, as well as the Named Plaintiffs, then I would recommend higher awards of fees and

costs, in the amounts of $104,769.00 in attorneys’ fees and $2,970.36 in costs.

       Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to file written

objections. See also Fed. R. Civ. P. 6 (allowing three (3) additional days for service by mail).

Such objections, and any responses to objections, shall be filed with the Clerk of Court, with

courtesy copies delivered to the chambers of the Honorable Paul A. Engelmayer, U.S.D.J.,

United States Courthouse, 500 Pearl Street, Room 2201, New York, New York, 10007. Any

requests for an extension of time for filing objections must be directed to Judge Engelmayer.

FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A

WAIVER OF OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. See Thomas v.

Arn, 474 U.S. 140, 155 (1985); IUE AFL-CIO Pension Fund v. Herrmann, 9 F.3d 1049, 1054

(2d Cir. 1993); Frank v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992); Wesolek v. Canadair Ltd.,

838 F.2d 55, 58 (2d Cir. 1988); McCarthy v. Manson, 714 F.2d 234, 237-38 (2d Cir. 1983).




                                                60
     Case 1:18-cv-04745-PAE-DCF Document 67 Filed 06/29/20 Page 61 of 61



       Plaintiffs’ counsel is directed to serve a copy of this Report and Recommendation on

Defendant by mail, and to file proof of such service on the Docket of this action, no later than

July 2, 2020.

Dated: New York, New York
       June 29, 2020

                                                     Respectfully submitted,


                                                     ______________________________
                                                     DEBRA FREEMAN
                                                     United States Magistrate Judge

Copies to:

The Hon. Paul A. Engelmayer, U.S.D.J.

Plaintiffs’ counsel (via ECF)




                                                61
